Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 1 of 73




                   EXHIBIT 1
   Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 2 of 73




        “THE Alliance” Operating Agreement (The "Agreement")

                                     between

                    Hapag-Lloyd Aktiengesellschaft (HLC)

                                       And

                 Hyundai Merchant Marine Co., Ltd. (HMM)

                                       And

                   Ocean Network Express Pte. Ltd. (ONE)

                                       And

       Yang Ming Marine Transport Corp. and Yang Ming (UK) Ltd and Yang
                   Ming (Singapore) Pte. Ltd (YML)




           (Collectively referred to as the "Lines" or individually as a "Line")




“THE Alliance” Operating Agreement
                                           1
    Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 3 of 73

“THE Alliance“ Operating Agreement

                                     Contents
Parties to the Agreement
Vision Statement
1.    Definitions
2.    Period of Agreement
3.    Scope
4.    Marketing
5.    The Services
6.    Provision of Containerships
7.    Changes in the Fleet
8.    Containership Scheduling
9.    Performance of Containerships
10. Non-Performance of Containerships
11. Phasing-in/Phasing-out rules
12. Transhipment responsibilities for incomplete voyages of Containerships
13. Allocation Shares
14. Slot Allocation on Containerships
15. Use of Slots
16. Financial Arrangements
17. Liability (General)
18. Containership lost or damaged
19. Goods lost damaged or delayed
20. Goods causing loss or damage
21. Scope of Responsible Line’s liability: catch-all provisions
22. General Average
23. Containers
24. Breakbulk, Oversized and Dangerous Cargo
25. Administration
26. Terminal Selection
27. Additional Members
28. Non-Assignment
29. Force Majeure
30. Confidentiality
31. Compliance with Applicable Laws
32. Language
33. Notices
34. Severability
35. Disclaimer of Partnership
36. Headings
37. Interpretation
38. Joint Working Procedure
39. Time Zones
40. Law and Arbitration
41. Fidelity Clause
42. Coordination Centre
43. Addition of Yang Ming (Singapore) Pte Ltd

“THE Alliance” Operating Agreement
                                        2
     Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 4 of 73

“THE Alliance“ Operating Agreement

Signatures
Appendices
1.     Reserved for future use
2.    Details of the Services
3.    Demand and Allocation Shares
4.    Containerships available for the Services
5.    Cross Slot-Charterparty
6.    Declaration of Trust
7.    Standby Letter of Credit
8.    Instrument of Variation
9.    THE Alliance Coordination Centre




“THE Alliance” Operating Agreement
                                          3
      Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 5 of 73

“THE Alliance“ Operating Agreement

This Agreement is made the 16th day of March, 2020 between:
Parties to the Agreement


(1)            Hapag-Lloyd Aktiengesellschaft
               Ballindamm 25
               20095 Hamburg
               Germany                                                     (HLC)


(2)            Hyundai Merchant Marine Co., Ltd.
               194 Yulgok-ro,
               Jongno-gu, Seoul 03127
               Korea                                                       (HMM)


(3)            Ocean Network Express Pte. Ltd.
               7 Straits View,
               #16-01 Marina One East Tower,
               Singapore 018936
               Singapore                                                   (ONE)


(4)            Yang Ming Marine Transport Corp.
               271 Ming De 1st Road, Cidu District,
               Keelung 20646
               Taiwan

              and

              Yang Ming (UK) Ltd.
              2nd Floor, 210 South Street
              Romford, Essex, England, RM1 1TR
              UK

              and

              Yang Ming (Singapore) Pte. Ltd
              171, Chin Swee Road,
              CES Centre #08-01
              Singapore 169877
              Singapore

              (operating as one Line for all purposes here under)             (YML)
Hereinafter collectively referred to as the Lines and individually as a Line.


“THE Alliance” Operating Agreement
                                            4
      Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 6 of 73

“THE Alliance“ Operating Agreement

Vision Statement

This Agreement is intended to provide the foundation of the co-operation among the
Lines, and the following shall be adopted as the “Vision Statement” which underlies THE
Alliance. The principles of this co-operation have been constituted in the Heads of
Agreement (“HoA”) dated and signed June 19th, 2019.
In order to maximize the benefits of the co-operation, the Lines anticipate that the
arrangements will include and support:

(a)   The creation of a highly efficient alliance that is responsive, pro-active, focused and
      competitive.
(b)   The development and operation of Services that meet the needs of the Lines’
      respective customers, and provide industry leadership in value, quality and choice.
(c)   The costs and operational efficiency of Containerships in the Trades will guide the
      Service and product development.
(d)   The operation of market oriented and efficient Services with the highest priority on
      overall quality and schedule reliability in the industry.
(e)   The establishment of an administrative mechanism which is adequate to administer
      the rules laid down in the HoA, this Agreement and any subsidiary working
      procedures, with priority on providing a competitive product which is compliant
      with regulatory requirements.
(f)   The provision of adequate and balanced Containership capacity to meet the Lines’
      respective and collective assessments of existing and anticipated market demand,
      provided, however, the Lines recognize that due to newbuilding deliveries in the
      Interim Period of the HoA and this Agreement, some short term imbalances may be
      unavoidable.
(g)   The composition of a fleet with an adequate level of carrying capacity according to
      market growth and/or jointly agreed growth aspirations with individual Lines will
      provide Containership carrying capacity approximating their individual space
      requirements. The Lines will review on an annual basis and establish whether
      overall supply/demand criteria are maintained at a sustainable balance ratio. In this
      context, it is agreed for HMM to become a significant over-provider of
      Containership carrying capacity for a minimum of three (3) years and until such
      time the remaining Lines will introduce capacity. Consequently, HMM
      acknowledges and agrees that its entitlement to balance provision of Containership
      carrying capacity with respective use of such Containership carrying capacity is
      being waived.
(h)   Efficient deployment of the fleet by deploying the Containerships that are
      operationally appropriate for the contemplated Services.
(i)   Use of Slot entitlements without any geographical restrictions regarding cargo
      origin and destination, where certain restrictions may be imposed to maintain
      efficiencies of respective Loops, but always bearing in mind due considerations
      contemplated for the original Loop design.
“THE Alliance” Operating Agreement
                                             5
     Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 7 of 73

“THE Alliance“ Operating Agreement

1.   Definitions

     Asia            means Ports in Asia, excluding Australia and New Zealand
     Adjusted GAS    means the GAS (defined in the Financial Manual) of each
                           of HLC, ONE and YML as a proportion of the
                           aggregate GAS of HLC, ONE and YML.
     Banking Day     means a day (other than a Saturday or a Sunday) on which
                           banks are open for general business in Tokyo,
                           Taipei, Frankfurt, Seoul, New York and Jersey
     Cascade/        means A change in the deployment of a Containership due
     Cascading             to the introduction of a new Containership or a
                           revision of the Service, whereby one or more
                           Containerships are moved from one Loop to another
                           Loop.

     Coastal         means A sea passage between any two ports within a
     Passage               Region.

     Container       means In respect of cargo, the Line which is the Principal
     Operator              Carrier and which charters Slots from the Ship
                           Operator to carry that cargo under the terms of the
                           Cross Slot-Charterparty set out in Appendix 4 of this
                           Agreement.

     Container(s)    means Any standard ISO Container full or empty.

     Containership   means Any Containership employed by a Line and
                           committed to the Service in accordance with Clause
                           6 and listed in Appendix 3 or as from time to time
                           may be agreed between the Lines.

     Contingency     means A Line or former Line shall be deemed to have a
     Fund Share            Contingency Fund Share if it would be entitled to
                           any amount from the Contingency Account if the
                           Trust were dissolved on the date specified, as a
                           result of termination of this Agreement in respect of
                           all Lines.
     Contingency     means a letter of credit from an institution reasonably
     Guarantee             acceptable to the Lines other than the Line providing
                           it, substantially in the form of one of the letters of
                           credit attached as Appendix 7




“THE Alliance” Operating Agreement
                                         6
    Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 8 of 73

“THE Alliance“ Operating Agreement

    Contingency     means in relation to each Line, the following USD amounts:
    Contribution

                                Line         Percentage       Contingency
                                             share for        Contribution
                                             purposes of      (USD)
                                             Clause 2.11A
                                HLC          32.505%          16.253 million
                                ONE          46.596%          23.298 million
                                YML          20.898%          10.449 million
                                HMM          Not applicable   25 million


                            or (except in respect of HMM) such other
                            contribution as may from time to time apply pursuant
                            to clause 2.11A.

    Contingency     means Every 1 April, starting from 1 April 2020, or such
    Review Date           other date as the GAS (defined in the Financial
                          Manual) of each Line is adjusted in accordance with
                          the Financial Manual.

    Dissimilar      means Substitution of a Containership with another of
    Substitution          dissimilar characteristics where the Substituting
                          Containership and the Substituted Containership are
                          not necessarily provided by the same Line.
                          Dissimilar characteristics for purposes of this
                          definition mean a material difference in Operational
                          Capacity.

    EXECOM          means The Committee of the Lines’ senior representatives,
                           charged with ensuring that the Lines perform the
                           tasks set out in this Agreement.
    Europe          means Ports in Europe including Baltic and Scandinavian
                           countries
    Financial       means A document agreed between all Lines containing
    Manual                 detailed rules for the financial settlements in relation
                           to the Agreement.
    Goods           means the whole or any part of the cargo received from a
                          Line and any Container including an empty
                          Container whether or not the Container is owned or
                          hired by the Line and any cargo and/or Container
                          including an empty Container occupying a Slot
                          allocated to the Line for the Voyage in accordance
                          with Clause 15 of the Agreement.


“THE Alliance” Operating Agreement
                                         7
     Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 9 of 73

“THE Alliance“ Operating Agreement

     Heads of         means The Heads of Agreement between the Lines dated
     Agreement              and signed June 19th, 2019
     (HoA)
     ICC              means Institute Classification Clause currently in effect as
                            published by the International Underwriting
                            Association of London
     Insolvency       means where a Line (i) is dissolved or has a resolution
     Event                   passed for its winding-up, official management or
                             liquidation (other than pursuant to a solvent
                             consolidation, amalgamation or merger); (ii)
                             becomes insolvent, unable to pay its debts, or fails or
                             admits in writing its inability generally to pay its
                             debts as they become due; (iii) makes a general
                             assignment, arrangement or composition with or for
                             the benefit of its creditors or any class of them (other
                             than pursuant to a solvent reorganisation,
                             consolidation or amalgamation); (iv) institutes or has
                             instituted against it a proceeding seeking a judgment
                             of insolvency or bankruptcy, protection pursuant to,
                             or any other relief under, any bankruptcy, insolvency
                             or similar law affecting creditors' rights, or a petition
                             is presented for its winding-up or liquidation; (v)
                             seeks or becomes subject to the appointment of an
                             administrator, receiver, liquidator or other similar
                             official for it or for all or substantially all its assets;
                             (vi) has a secured party take possession of, or has
                             any legal process enforced or taken against, all or
                             substantially all its assets.
     Interim Period   means The initial period of the Agreement covering the
     of the                  first 6-9 months where frequent Containership
     Agreement               Cascadings are expected
1.   Joint Working    means The working arrangements which govern the
     Procedure               relationship, communication and responsibilities of
                             the Lines in the day-to-day operation of the Services
                             as set out in Clause 38.
2.   Loop             means
                        3.   The shares by which the Slots and deadweight
     Allocation              capacity of each Containership in the relevant Loop
     Share(s)                will be allocated and by which the settlement of Slot
     (LASs)                  provision and voyage costs will be determined and
                             calculated.

     Loop(s)          means One of the component sailing schedule rotations on
                            one or more of the Trades.




“THE Alliance” Operating Agreement
                                            8
    Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 10 of 73

“THE Alliance“ Operating Agreement

    Material        means the occurrence in relation to a Line of any event or
    Adverse               circumstance which, in the reasonable opinion of all
    Change                the other Lines, has or is reasonably likely to have a
                          material adverse effect on the business, operations
                          and/or financial condition of the affected Line. In
                          forming such opinion the other Lines shall, without
                          limitation, be entitled to take into account the
                          affected Line's interim and/or annual financial
                          reports.
    Mediterranean   means Ports in the Mediterranean, including Turkey, Black
                          Sea, Egypt, Israel and the Adriatic

    Middle East     means Ports in the Middle East including Persian Gulf.


    New             means An additional Containership not listed in Appendix 4
    Containership         introduced after the Commencement of the
                          Agreement. A New Containership shall be regarded
                          as having been added to Appendix 4 following its
                          acceptance into the Service.

    North America means Ports at the West Coast of North America, including
    West Coast          Canada



    North America means Ports at the East Coast of North America, including
    East Coast          Florida, Mexico, Jamaica, Panama, Canada, and US
                        Gulf area.
    Off-Hire        means In accordance with Clause 8 and 10, the period of
                          time during which a Containership temporarily
                          ceases to be provided to the Service or receive the
                          Slot Provision Rate.

    Old             means Any Containership (identified in Appendix 4 - as
    Containership         amended from time to time) withdrawn from
                          Service. An Old Containership shall be regarded as
                          having been deleted from Appendix 4 after
                          withdrawal from the Service.

    On-Hire         means At any time, but particularly when returning from
                          Off-Hire, the period of time when a Containership is
                          provided to the Service and receives the Slot
                          Provision Rate.



“THE Alliance” Operating Agreement
                                        9
    Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 11 of 73

“THE Alliance“ Operating Agreement

    Operating        means This Operating Agreement (and where the context
    Agreement              admits, the Appendices hereto as the same may be
    or this                modified from time to time).
    Agreement
    Operational      means The capacity of a Containership as declared by the
    Capacity               Ship Operator and which the Ship Operator
                           guarantees will be available under normal operating
                           conditions on the Trade on which the Containership
                           is operating as agreed by the Lines and as further set
                           out in Appendix 4. Operational Capacity includes
                           Slots, deadweight, minimum 20' requirement,
                           maximum 40' requirement, 45’ capacity and reefer
                           plug capacity.

    Operational      means That element of the Operational Capacity of the
    Deadweight             Containership referring to its deadweight capacity.
    Capacity
    Operational      means That element of the Operational Capacity of the
    Slot Capacity          Containership referring to its Slot capacity.

    Phase-in         means Respectively: The period at the commencement of
    Period, Phase-         the Service or on the introduction of a Line, Trade or
    in Schedule            Loop between the introduction of the first
    and Phase-in           Containership and the introduction of the last
    Port                   Containership; the agreed sailing schedule for that
                           period; the ports at which Containerships enter the
                           Service as further set out in Clause 11.

    Phase-out        means Respectively: The period at the end of the Service or
    Period, Phase-         on the withdrawal of a Line, Trade or Loop between
    out Schedule           the withdrawal of the first Containership and the
    and Phase-out          withdrawal of the last Containership; the agreed
    Port                   sailing schedule for that period; the ports at which
                           Containerships leave the Service as further set out in
                           Clause 11.

    Principal        means The Line which is the Carrier under a Transport
    Carrier                Document (as defined in Appendix 5) for the
                           carriage of Goods in the Service.

    Red Sea          means Ports in the Red Sea

    Region           means Either Asia, Europe (inclusive Mediterranean),
                           Middle East (inclusive Red Sea) and North America
                           (North America East Coast and North America
                           Westcoast).

“THE Alliance” Operating Agreement
                                         10
    Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 12 of 73

“THE Alliance“ Operating Agreement

    Regional        means Bodies set up in various locations reporting to the
    Coordination          EXECOM and to co-ordinate the activities of the
    Committees            Lines in respect of the management of the Service
    (RCC)                 on a regional basis in accordance with Clauses 25.1
                          and 25.4.
    Regional        means Report on the regional departure of a Containership
    Departure             prepared by the Ship Operator in accordance with
    Report                the Joint Working Procedure.

    Replaced        means A Containership which has had to be temporarily
    Containership         withdrawn from service as a result of non-
                          performance in accordance with Clauses 10.4 to
                          10.10.

    Replacement     means A Containership which has been provided by a Line
    Containership         to replace a committed Containership (Replaced
                          Containership) which has had to be temporarily
                          withdrawn from service as a result of Clauses 10.4
                          to 10.10. A Replacement Containership is not added
                          to Appendix 4 and the Replaced Containership
                          remains the committed Containership and remains
                          listed in Appendix 4.

    Responsible     means The Line, which may in certain cases be the Ship
    Line                  Operator, whose actionable fault or default gives rise
                          to (i) a third party claim against the Ship Operator or
                          the Containership; or (ii) results in loss or damage to
                          the Containership and/or to Goods carried thereon;
                          or to any other Line(s)’s equipment, as more
                          particularly set out in Clauses 17 – 21.
    Service         means The Service operated by the Lines in the Trades,
                          consisting of a number of Loops as agreed from time
                          to time.

    Ship Operator   means The Line which is the owner, disponent owner or
                          charterer of the Containership and is operating that
                          Containership in the Service.

    Similar         means Substitution by one Line of a Containership with
    Substitution          another of substantially the same characteristics (i.e.
                          no material difference in Operational Capacity) due
                          to the particular requirements of the Ship Operator
                          in accordance with Clause 7.2.




“THE Alliance” Operating Agreement
                                        11
     Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 13 of 73

“THE Alliance“ Operating Agreement

     Slot Provision   means The rate expressed in US dollars per Slot-day which
     Rate                   is used to settle overall over/under provision of Slots
                            in accordance with Clause 16.4.

     Slot             means The space on any Containership or any other
                            Containership for the stowage of Containers. Each
                            slot shall be the space required for the carriage of
                            one standard ISO Twenty Foot Equivalent Unit
                            (TEU).
     Slot Provision   means The settlement procedures relating to the payment
     Settlement             by under-providing Lines to over-providing Lines in
                            respect of the structural imbalance of provision in
                            accordance with Clause 16 and The Financial
                            Manual.

     Slot-day         means In respect of the provision, allocation or voyage cost
                            settlement relating to a Containership, the
                            measurement unit of one Slot per calendar day.

     Substituted      Means A committed Containership which has been
     Containership          substituted by another Containership (the
                            Substituting Containership) which as a result is no
                            longer a committed Containership in accordance
                            with the provisions of Clause 7.

     Substituting     Means A Containership which has been provided by a Line
     Containership          in substitution of a committed Containership (the
                            Substituted Containership) and which as a result
                            becomes a committed Containership in its place in
                            accordance with Clause 7.

     THE Alliance     Means The group of the member Lines of this Agreement as
     or                     may be amended from time to time by withdrawal,
     Alliance               exclusion or suspension or by the addition of further
                            members in accordance with the provisions
                            contained herein.

     Trade            Means The sea routes being a segment of the overall co-
                            operation as set out in Clause 3.1, on which each
                            Line has a share based on Slot requirements.

                              The Trades may be amended by additions or
                              deletions mutually agreed by the Lines from time to
4.                            time during the term of this Agreement.



“THE Alliance” Operating Agreement
                                          12
    Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 14 of 73

“THE Alliance“ Operating Agreement

     Trade           Means The shares in a Trade determined by the Lines and
     Allocation            set out in Appendix 3 for 20 2020 and which will be
     Share / Trade         determined for future years in accordance with
     Share                 Clause 13.
     Transport       Means A document issued by a Carrier as defined in
     Document              Appendix 5 (Cross Slot Charter Party)
     Turnport        Means A port, generally at the geographical limits of a
                           roundtrip voyage, where it is deemed that a voyage
                           changes from an Eastbound voyage leg to a
                           Westbound voyage leg or vice versa and where
                           Containerships normally enter or exit a Loop in
                           accordance with Clauses 7, 9 or 12, unless otherwise
                           agreed.

     Voyage Cost     Means The settlement procedures relating to the payment
     Settlement            by under-providing Lines to over-providing Lines in
                           a particular Loop to compensate for the operational
                           costs of bunkers, port calls and canal transits
                           undertaken during each voyage in accordance with
                           Clause 16 and The Financial Manual.

     War Damage      Means The damage or the repairs of which fail to be
                           covered under the Standard Form of Institute War
                           Risk Insurance.

     Voyage          means The sailing of a Containership on a complete
                           rotation of one of the various Loops making up the
                           Service starting from one Turnport and finishing at
                           the same Turnport.

     Voyage leg      Means A component part of a Voyage being the sailing of a
                           Containership between a Turnport geographically
                           situated at one end of the Loop and the other
                           Turnport at the other end of the Loop.

     Voyage sector   Means A component part of a Voyage leg being the sailing
                           of a Containership between two successive ports in
                           the Loop rotation.




2. Period of Agreement

“THE Alliance” Operating Agreement
                                        13
      Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 15 of 73

“THE Alliance“ Operating Agreement

2.1      The intended minimum duration of this Alliance shall be ten (10) years
         commencing from April 1st, 2020 (the “Commencement”). Thereafter, the
        Agreement will be automatically renewed for an additional 1 (one (1) year term
        unless terminated in writing by any, Line, or all of the Lines. Any Line shall
        have the right to issue a twelve (12) months written notice of its intention to
        withdraw from THE Alliance without financial or other penalty, provided that
        such notice may not be given before thirty six (36) months having elapsed after
        the Commencement date of this Alliance.

         Change of Control

2.2      Notwithstanding Clause 2.1, if at any time during the term of this Agreement
         there shall be a change in the control or a material change in the ownership of
         any one Line (the Line so affected being referred to in this sub-clause 2.2 only
         as the “Affected Line”) and the other Lines are unanimously of the opinion
         arrived at in good faith that such change is likely to materially prejudice the
         cohesion, operation or viability of the Service, then the other Lines may
         unanimously within six (6) months of the coming into effect of such change
         give not less than six (6) months' notice in writing to the Affected Line
         terminating the period of this Agreement in relation to that Line. In the event the
         Lines fail to reach a unanimous decision to terminate the Affected Line’s
         membership in this Agreement, any individual Line may thereafter give six (6)
         months' notice in writing of its withdrawal from this Agreement, provided such
         notice is given within six (6) months of the change of control of the Affected
         Line.
2.3      For the purposes of Clause 2.2, a change in the control or material change in
         the ownership of a Line shall mean a change in fifty (50) percent or more of
         the controlling stock of that Line or its ultimate parent company and not include
         (a)   any public offering of shares in that Line or its holding company, or
         (b)   any shareholder of such Line or its holding company who was a
              shareholder of such Line or holding company on the effective date of
           this Agreement acquiring control of such Line or holding company.


         Insolvency / Material Adverse Change

2.4     Upon the occurrence of an Insolvency Event and/or Material Adverse Change in
        relation to a Line (the Line so affected being referred to in sub-clauses 2.4 to 2.27
        as the "Affected Line") and, at any time thereafter, the other Lines may by
        unanimous agreement and with immediate effect give written notice to the
        Affected Line to terminate this Agreement, together with any agreement entered
        into pursuant to Clause 14.4 (a "Cross Slot Charterparty"), with respect to that
        Line, provided that:



“THE Alliance” Operating Agreement
                                            14
      Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 16 of 73

“THE Alliance“ Operating Agreement

        (a)    The other Lines believe in good faith that the Insolvency Event and/or
               Material Adverse Change may be materially detrimental to the Service,
               and/or that payment of amounts due at such time or in the future from the
               Affected Line to any other Line may be delayed or not made in full as a
               result of the Insolvency Event and/or Material Adverse Change;

        (b)    For any Goods being carried under the Transport Documents of any other
               Line on a Containership provided by the Affected Line, such termination
               shall be delayed in respect of such Goods to the extent necessary for them
               to be discharged at their intended port of discharge, or such earlier port in
               the Loop rotation as that other Line may require;

        (c)    For any Goods being carried under the Transport Documents of the Affected
               Line on a Containership provided by another Line, such termination shall
               be delayed in respect of such Goods to the extent necessary for them to be
               discharged at their intended port of discharge, or such other place at which
               the Goods may be discharged pursuant to the exercise of a Line's rights
               under Clause 6.4 of the relevant Cross Slot Charterparty.

         The Phasing-out provisions in Clauses 11.9 – 11.15 shall not apply to termination
         under this Clause 2.4 and the other Lines shall provide such replacement
         Containerships as required to perform the Service.

2.5      Upon the occurrence of an Insolvency Event and/or Material Adverse Change, and
         without prejudice to their rights under Clause 2.4, provided that the other Lines
         believe in good faith that the Insolvency Event and/or Material Adverse Change
         may be materially detrimental to the Service, and/or that payment of amounts due
         at such time or in the future from the Affected Line to any other Line may be
         delayed or not made in full as a result of the Insolvency Event and/or Material
         Adverse Change, the other Lines may at any time thereafter by unanimous
         agreement require any one or more of the following by giving written notice to the
         Affected Line:

        (a)    That the Affected Line's voting rights under this Agreement shall be
               suspended, such that for all purposes (i) any majority (e.g. 3:1) decision of
               the other Lines shall be deemed to be a majority decision of all Lines and
               (ii) any unanimous decision of the other Lines shall be deemed to be a
               unanimous decision of all Lines.

        (b)    That the Containerships provided by the Affected Line shall be withdrawn
               from the Service at such ports of call in the Loop rotation and at such times
               as the other Lines may specify. The Phasing-out provisions in Clauses 11.9
               – 11.15 shall not apply to such withdrawal and the other Lines shall provide
               such replacement Containerships as required to perform the Service.




“THE Alliance” Operating Agreement
                                            15
      Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 17 of 73

“THE Alliance“ Operating Agreement

        (c)    That the Affected Line shall not be entitled to book or present for shipment
               (even if already booked) any Containers aboard Containerships provided by
               the other Lines.

        (d)    That no other Line shall be obliged to book or present for shipment (even if
               already booked) any Goods aboard Containerships provided by the Affected
               Line.

        (e)    That the Affected Line shall allow the discharge at any port of call in the
               Loop rotation of any Goods shipped by any other Line on board any
               Containership provided by the Affected Line, and shall allow the
               discharging and reloading of other Goods for the purpose of achieving such
               discharge.

        (f)    That the operation of the adjusting payments mechanism in respect of the
               Affected Line be suspended.

2.6     Each Line hereby agrees that, if it becomes an Affected Line and the conditions in
        Clause 2.5 are met, each other Line may make arrangements directly with the
        Affected Line's agents and sub-contractors (including the head owners of any
        Containerships which are provided but not owned by the Affected Line), in order
        to ensure that any Goods shipped by such other Line are carried to, discharged and
        delivered at their intended discharge port or such earlier port in the Loop rotation
        as may be required by such other Line.

2.7     If, as a result of an Insolvency Event and/or Material Adverse Change and/or
        termination pursuant to Clause 2.4 above and/or the exercise of any other Line's
        rights under Clause 2.5, any other Line reasonably bears more than its share of any
        costs which in accordance with this Agreement are to be shared between the Lines
        in proportion to their relevant Trade Lane Allocation Shares or reasonably incurs
        any costs or expenses in completing the carriage of Goods being carried or to be
        carried on any Containership provided by the Affected Line or under the Affected
        Line's Transport Documents (the "Insolvency/MAC Losses"), then all of the other
        Lines shall bear the Insolvency/MAC Losses in proportion to their respective Trade
        Lane Allocation Shares for the relevant Loop(s). Insolvency/MAC Losses shall not
        include amounts that the other Lines can otherwise recover from third parties (other
        than the Affected Line), including but not limited to the other Lines' respective
        insurers. Any amount not recovered from insurers as a result of policy deductibles
        shall be considered to be recovered for the purposes of this sub-clause. The
        Affected Line shall indemnify each other Line in respect of any costs and/or
        expenses reasonably incurred as a result of an Insolvency Event, Material Adverse
        Change and/or such other Line's exercise of any rights under Clauses 2.4 and/or
        2.5.

2.8     The other Lines may require the matters set out in Clause 2.5 only for so long as
        the conditions in Clause 2.5 continue to apply, except that any requirement for the


“THE Alliance” Operating Agreement
                                            16
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 18 of 73

“THE Alliance“ Operating Agreement

         Affected Line to withdraw Containerships shall remain valid provided it was given
         at a time when the conditions in Clause 2.5 apply.

2.9      If this Agreement is terminated in relation to any Line under this Clause 2 or if any
         Line withdraws from this Agreement (a) all Lines shall continue to be liable to one
         another in respect of all liabilities and obligations accrued prior to termination, and
         (b) this Agreement shall remain in force in relation to the remaining Lines. If this
         Agreement is terminated in relation to any Line under this Clause 2, the remaining
         Lines shall discuss in good faith and agree to any amendments to this Agreement
         necessitated by such termination.

2.10     Each Line hereby agrees that, if it becomes an Affected Line, it shall procure that
         Containerships provided by it shall continue to make port calls in accordance with
         this Agreement, notwithstanding any risk that those Containerships will be arrested
         or otherwise detained.

         Contingency Account

         Parties' Rights and Obligations

      2.11      Each Line shall within thirty (30) days of this amended Clause 2.11 and
                the variation of the Trust (as defined below) having become effective:

         (a)     Save to the extent already deposited by that Line, deposit the sum of USD
                 1 million into an account (the "Contingency Account") held by the
                 trustees (the "Trustees") of the Alliance Purpose Trust (the "Trust"), a
                 trust created by the Lines on the terms set out in the deed attached at
                 Appendix 6 (the "Deed") as varied on the terms set out in the instrument
                 attached at Appendix 8; and

         (b)    provide the balance of its Contingency Contribution by either, at its
                option: depositing a further sum into the Contingency Account; or
                procuring a Contingency Guarantee or Contingency Guarantees (which
                may include a Contingency Guarantee previously provided under this
                clause); or by any combination of the two. For the avoidance of doubt,
                each Line may at its discretion determine how much of the balance of its
                Contingency Contribution shall be made up of deposits into the
                Contingency Account and how much shall be covered by a Contingency
                Guarantee or Contingency Guarantees.

                The Contingency Account (including any funds therein) and any
                Contingency Guarantees shall be held by the Trustees on the terms of the
                Trust for all Lines and shall be applied in accordance with the terms of this
                Agreement and the Deed. As further set out in the Deed, cash deposited
                by the Lines shall be held by the Trustees in a bank account or accounts as
                cash so as to be available within one Banking Day unless otherwise agreed
                by each Line and by each former Line that has a Contingency Fund Share
                at the time of such agreement. Unless otherwise specified, terms which
“THE Alliance” Operating Agreement
                                               17
    Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 19 of 73

“THE Alliance“ Operating Agreement

             are capitalised in Clauses 2.12-2.27 below but not defined in this
             Agreement shall have the meaning given to them in the Deed or
             Contingency Guarantees, as the case may be.

      2.11A The following clause 2.11A does not apply in respect of HMM, whose
            Contingency Contribution shall remain as set out in clause 1 throughout
            the term of this Agreement. Within 30 days after each Contingency
            Review Date, HLC, ONE and YML shall review, and if necessary adjust,
            the amount of each of their Contingency Contributions in accordance with
            this clause. If the Adjusted GAS of HLC, ONE and/or YML at such
            Contingency Review Date has changed by more than 5% compared to its
            Adjusted GAS on the previous Contingency Review Date (or compared to
            the percentage set out in Clause 1 if there has not yet been a Contingency
            Review Date), the Contingency Contributions of HLC, ONE and YML
            shall be adjusted to reflect the Adjusted GAS at such date as a proportion
            of USD 50m.

     2.11B   Within 45 days after each Contingency Review Date, the Committee
             (acting unanimously) shall forthwith notify the Trustees of any adjustment
             to the Contingency Contribution of any Line(s) under clause 2.11A.

     2.11C   If a Line's Contingency Contribution changes pursuant to clause 2.11A
             then:

             (a)    if the amount of that Line’s Contingency Contribution has
                    increased, it shall within 60 days after the relevant Contingency
                    Review Date provide the balance of its Contingency Contribution
                    by either, at its option: depositing a further sum into the
                    Contingency Account; or procuring a Contingency Guarantee or
                    Contingency Guarantees (which may include a Contingency
                    Guarantee previously provided and/or replacement of any existing
                    Contingency Guarantee pursuant to Clause 2.17(ee)); or by any
                    combination of the two;; or

             (b)     if the amount of that Line's Contingency Contribution has
                     decreased, the Line may request a payment from the Contingency
                     Account and/or to replace one or more Contingency Guarantees in
                     accordance with the provisions of Clause 2.17 below whether or
                     not, at the time of giving a notice or notices under that Clause, that
                     Line is an Affected Line.

     2.12    If the Committee, acting unanimously (as defined in Clause 2.12(d)),
             believes (i) that for the purpose of clauses 2.12-2.27 a Line ("the Certified
             Affected Line") has become an Affected Line, and (ii) that disbursements
             should be made from the Contingency Account:




“THE Alliance” Operating Agreement
                                           18
    Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 20 of 73

“THE Alliance“ Operating Agreement

             (a)    The Committee, acting unanimously (as defined in Clause
                    2.12(d)) under this Clause 2.12 may give written notice(s) to the
                    Trustees (a) certifying that the Certified Affected Line has
                    become an Affected Line, (b) identifying the disbursements (with
                    details of the recipient(s) and amount(s)) that are required to be
                    made from the Contingency Account, and (c) certifying that such
                    disbursements comply with the provisions of Clause 2.12 (b) of
                    this Agreement.

             (b)    The Committee, acting unanimously (as defined in Clause
                    2.12(d)), shall only require disbursements to be made from the
                    Contingency Account:-

                    (i)    To pay any costs, losses or liabilities reasonably incurred by
                           the other Lines as a result of any breach of Clause 2.10
                           above; and

                    (ii)   To advance such funds or make such payments (whether on
                           behalf of the Certified Affected Line or otherwise) in
                           respect of (a) the carriage, handling, storage and delivery of
                           any Goods shipped by the other Lines on board
                           Containerships provided by the Certified Affected Line
                           (including, for the avoidance of doubt, operating costs of
                           such Containerships) and/or (b) any claims by third parties
                           which lead or may otherwise lead to the arrest or detention
                           of such Containerships, in each case as may reasonably be
                           required to ensure that such Goods can be carried to and
                           delivered at their intended discharge port without delay, or
                           such earlier port in the Loop rotation as may be required by
                           the relevant Container Operator;

                    (iii) To reimburse a Line in respect of funds paid or advanced by
                          it where the Committee agree, by unanimous decision (as
                          defined in Clause 2.12(d)), that such payments or advances
                          fall into one or more of the categories listed in sub-clauses
                          (i) and (ii) above and should be reimbursed to that Line.

             (c)    The Trustees will not be obliged to check the accuracy of any
                    notice under this Clause, which shall be conclusive as to its
                    contents except in case of fraud.

             (d)    For the purpose of this Clause 2.12, (i) the Committee acts
                    unanimously if all Committee members, other than the
                    Committee member appointed by the Certified Affected Line,
                    agree and (ii) the Committee member appointed by the Certified
                    Affected Line may not vote whether or not its voting rights have
                    been suspended under clause 2.5(a). For the avoidance of doubt,

“THE Alliance” Operating Agreement
                                         19
    Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 21 of 73

“THE Alliance“ Operating Agreement

                      for the purposes of this Clause 2.12, the Committee may act
                      unanimously without any prior notice to the proposed Certified
                      Affected Line and without the participation of the Certified
                      Affected Line in any related Committee meeting or meetings.

     2.13    Within thirty (30) days of any funds being disbursed in accordance with
             Clauses 2.12 above (and Clause 2.17(a) below), the Lines shall pay into
             the Contingency Account the amount of such disbursements in accordance
             with their respective liability under this Agreement to pay for such
             amounts. For the avoidance of any doubt, this Clause applies to a
             Certified Affected Line as well as each Line that is not a Certified
             Affected Line in case such Line is liable under this Agreement in respect
             of the said disbursement amounts. On termination of this Agreement with
             respect to a Line pursuant to Clause 2.4, the provisions of this clause shall
             continue to apply to that Line for a period of three hundred and sixty (360)
             days after termination for all disbursements made during such period in
             connection with the Insolvency Event or Material Adverse Change for
             which such termination occurred.

     2.14    Without prejudice to the obligations under Clause 2.13, if at any time the
             aggregate of (a) the total funds in the Contingency Account (excluding
             accrued interest or other proceeds of investment) and (b) the value of any
             Contingency Guarantees, falls below the equivalent of the Contingency
             Contribution for each Line that is not at that time a Certified Affected
             Line, and the time for any payment(s) to be made under Clause 2.13 has
             expired, then such Lines shall within thirty (30) days deposit in proportion
             to the Contingency Contributions the amount necessary to make good such
             shortfall. If a deposit is required under this Clause but the Contingency
             Contribution of such Line(s) is adjusted under Clause 2.11A before the
             time for making such deposit has expired, the amount (if any) to be
             deposited shall be re-calculated on the basis of the adjusted Contingency
             Contribution of such Line(s). For the avoidance of any doubt, this Clause
             applies only to each Line that is not at that time a Certified Affected Line
             even though such Line did not cause such shortfall.

     2.15    The Committee (acting unanimously, as defined in Clause 2.12(d) above),
             shall as soon as is reasonably practicable notify the Trustees of (a) any
             amounts that are required to be paid pursuant to Clauses 2.13 and 2.14
             above, (b) the Line(s) that are required to make such payment(s) and (c)
             the date(s) by which such payment(s) are due.

     2.16    (a) If, under any Contingency Guarantee that is substantially in the form of
             Appendix 7 - Form A, an Issuer sends a Non-Extension Notice (as defined
             in the Contingency Guarantee) to the Beneficiary, the Line that procured
             the provision of such Contingency Guarantee shall procure either (a) the
             withdrawal of the Non-Extension Notice or (b) the provision of a new
             Contingency Guarantee for the same amount or (c) deposit a sum

“THE Alliance” Operating Agreement
                                          20
    Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 22 of 73

“THE Alliance“ Operating Agreement

             equivalent to the amount covered by such Contingency Guarantee into the
             Contingency Account, in each case by no later than thirty (30) days prior
             to the Expiry Date of the Contingency Guarantee. Where this Agreement
             is terminated with respect to a Line pursuant to Clause 2.4, this clause
             shall continue to apply to that Line for a period of three hundred and sixty
             (360) days following termination.

             (b) If a Line provides a Contingency Guarantee substantially in the form of
             Appendix 7 - Form C, it shall by no later than twelve (12) months prior to
             the Expiry Date of the Contingency Guarantee either (a) procure the
             provision of a new Contingency Guarantee for the same amount or (b)
             deposit a sum equivalent to the amount covered by such Contingency
             Guarantee into the Contingency Account. Where this Agreement is
             terminated with respect to a Line pursuant to Clause 2.4, this clause shall
             continue to apply to that Line for a period of three hundred and sixty (360)
             days following termination.

             (c) If a Line that has provided a Contingency Guarantee substantially in
             the form of Appendix 7- Form C does not comply with the provisions of
             clause 2.16(b), the other Lines may by unanimous agreement give 11
             (eleven) months' written notice to that Line to terminate this Agreement,
             together with any Cross Slot Charterparty in force at the expiry of such
             notice, with respect to that Line.

             Payments out of the Contingency Account and Replacement of
             Contingency Guarantees

     2.17    The Lines hereby agree that funds shall be disbursed from the Contingency
             Account as follows:-

             (a)      Upon the Trustees' receipt of notice(s) in accordance with Clause
                      2.12 above, they shall pay the identified recipient(s) the
                      amount(s) specified in the notice(s);

             (b)      Upon the Trustees' receipt of (i) a written notice from a Line
                      stating the amount of its share of the Contingency Account that
                      exceeds USD 1 million, confirming that all disbursements that the
                      Committee has required to be made under clause 2.12 have been
                      made, and requesting to replace such amount or part of such
                      amount with a Contingency Guarantee or Contingency
                      Guarantees and (ii) the original of such Contingency
                      Guarantee(s), the Trustees shall send copies of the notice and
                      Contingency Guarantee(s) to any Line or former Line that has a
                      Contingency Fund Share at the time of receipt such notice. If
                      within fourteen (14) days thereafter, the Trustees:-




“THE Alliance” Operating Agreement
                                          21
    Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 23 of 73

“THE Alliance“ Operating Agreement

                       (i)    Receive any objection(s) from any Line or any such former
                              Line disputing the acceptability of the bank that has
                              provided the Contingency Guarantee or any of the
                              Contingency Guarantees, or disputing that all disbursements
                              that the Committee has required to be made under clause
                              2.12 have been made at the date of the notice, no payment
                              shall be made to the requesting Line pending either the
                              withdrawal of the objection(s) or the publication of a final
                              award or judgment as to the disputed matters (such award or
                              judgment must be binding on all Lines, and must not be the
                              subject of any appeal or be capable of being appealed);

                       (ii)   Receive any objection(s) from any Line or any such former
                              Line disputing the amount of the requesting Line's share
                              exceeding USD 1 million as stated in the notice, the
                              Trustees shall pay any undisputed amount to the requesting
                              Line but defer any payment of the disputed amount pending
                              either the withdrawal of the objection(s) or the publication
                              of a final award or judgment as to the amount due to the
                              requesting Line (such award or judgment must be binding
                              on all Lines, and must not be the subject of any appeal or be
                              capable of being appealed);

                       (iii) Do not receive any objection(s) from any Line or any such
                             former Line, the Trustees shall pay the requesting Line the
                             amount of its share exceeding USD 1 million as stated in
                             the notice.

          (c)    Upon the Trustees' receipt of a written notice from a Line stating (i)
                 that this Agreement has been terminated with respect to it, (ii) whether
                 such termination is pursuant to Clause 2.4 or otherwise and (iii) the
                 amount of its share of the Contingency Account, the Trustees shall
                 send copies of such notice to any Line or former Line that has a
                 Contingency Fund Share at the time of receipt of such notice. If,
                 within fourteen (14) days thereafter, the Trustees:-

                (i)    Receive any objection(s) from any Line or any such former Line
                       disputing whether there has been a termination or the grounds of
                       termination, no payment shall be made pending either the
                       withdrawal of the objection(s) or the publication of an award or
                       judgment as to the disputed matters (such award or judgment
                       must be binding on all Lines, and must not be the subject of any
                       appeal or be capable of being appealed);

                (ii)   Receive any objection(s) from any Line or any such former Line
                       disputing the amount of the departing Line's share as stated in the
                       notice, the Trustees shall pay any undisputed amount to the

“THE Alliance” Operating Agreement
                                            22
    Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 24 of 73

“THE Alliance“ Operating Agreement

                        departing Line but defer any payment of the disputed amount
                        pending either the withdrawal of the objection(s) or the
                        publication of an award or judgment as to the departing Line's
                        share (such award or judgment must be binding on all Lines, and
                        must not be the subject of any appeal or be capable of being
                        appealed);

                 (iii) Do not receive any objection(s) from any Line or any such former
                       Line, the Trustees shall pay the departing Line the amount of its
                       share as stated in the notice.

          (d)    Upon the Trustees' receipt of a written notice from all members of the
                 Committee which confirms that this Agreement has been terminated
                 with respect to all Lines and either (i) includes a statement agreed by
                 each Line and each former Line that has a Contingency Fund Share at
                 the time of such notice as to the shares due to each of them or (ii) is
                 accompanied by a copy of a final award or judgment as to such shares
                 (such award or judgment must be binding on all Lines, and must not be
                 the subject of any appeal or be capable of being appealed), the Trustees
                 shall pay each Line and each such former Line their respective shares in
                 accordance with the agreed statement or the award or judgment, as the
                 case may be.

          (e)    Upon the Trustees' receipt of a written notice from a Line stating (i) that
                 the total amount deposited by that Line to the Contingency Account
                 plus the amount covered by a Contingency Guarantee or Contingency
                 Guarantees procured by that Line exceeds the amount of its
                 Contingency Contribution, (ii) the amount of such excess, (iii) the
                 amount by which it wishes its share of the Contingency Account to be
                 reduced (being an amount that will leave at least a contribution to the
                 Contingency Account from that Line of at least USD 1 million); and
                 (iv) that it is not an Affected Line, the Trustees shall send copies of the
                 notice to every Line and former Line that has a Contingency Fund share
                 at the time of receipt of such notice. If within fourteen (14) days
                 thereafter, the Trustees:-

                  (i)   Receive any objection(s) from any Line or any such former Line
                        disputing the amount of such excess as stated in the notice, the
                        Trustees shall pay any undisputed amount to the requesting Line
                        but defer payment of the disputed amount pending either the
                        withdrawal of the objection(s) or the publication of a final award
                        or judgment as to the amount due to the requesting Line (such
                        award or judgment must be binding on all Lines, and must not be
                        the subject of any appeal or be capable of being appealed);

                (ii)    Do not receive any objection(s) from any Line or any such former
                        Line, the Trustees shall pay the requesting Line the amount stated

“THE Alliance” Operating Agreement
                                            23
    Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 25 of 73

“THE Alliance“ Operating Agreement

                            in the notice provided that the requesting Line is not an Affected
                            Line.

            (ee) Upon the Trustees' receipt of (i) a written notice from a Line stating that
                 it wishes to replace one or more Contingency Guarantees because the
                 amount covered by all Contingency Guarantees that it has provided
                 exceeds the amount of its Contingency Contribution minus the total
                 amount deposited by that Line to the Contingency Account and that it is
                 not an Affected Line, and (ii) the original of one or more replacement
                 Contingency Guarantees, together with any other Contingency
                 Guarantees already procured by that Line covers that Line’s
                 Contingency Contribution minus the total amount deposited by that
                 Line to the Contingency Account, the Trustees shall send copies of the
                 notice and any replacement Contingency Guarantee to any Line or
                 former Line that has a Contingency Fund Share at the time of receipt of
                 such notice. If within fourteen (14) days thereafter, the Trustees:

                     (i)     Receive any objection(s) from any Line or any such former Line
                             disputing the acceptability of the replacement Contingency
                             Guarantee(s), or disputing that all disbursements that the
                             Committee has required to be made under clause 2.12 have been
                             made at the date of the notice, the Trustees shall not accept the
                             replacement Contingency Guarantee(s) pending either the
                             withdrawal of the objection(s) or the publication of a final award
                             or judgment as to the disputed matters (such award or judgment
                             must be binding on all Lines, and must not be the subject of any
                             appeal or be capable of being appealed);

                     (ii)    Do not receive any objection(s) from any Line or any such
                             former Line, the Trustees shall accept the replacement
                             Contingency Guarantee(s) and return the Contingency
                             Guarantee(s) that is/are being replaced to the Issuer(s), provided
                             that the Line that sent the written notice stating that it wishes to
                             replace a Contingency Guarantee is not an Affected Line.



            (f)      The Lines agree that they will not object unreasonably to any notice
                     given under Clause 2.17. However any failure to comply with this
                     requirement shall not make an objection invalid and the Trustees shall
                     not be required to determine whether an objection is unreasonable.



      Calculation of Payments to Lines

     2.18         For the purposes of Clause 2.17(b), the requesting Line's share shall be the
                  amount to which it would be entitled if this Agreement were terminated
“THE Alliance” Operating Agreement
                                                24
    Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 26 of 73

“THE Alliance“ Operating Agreement

                with respect to it (other than pursuant to Clause 2.4) on the date on which
                the original of the Contingency Guarantee(s) provided pursuant to that
                clause is/are received by the Trustees.

     2.19 For the purposes of Clause 2.17(c), where the termination of this Agreement
          with respect to the departing Line is not pursuant to clause 2.4:-

          (a)      The share of each Line (including the departing Line) shall be
                   calculated at the date of termination (the "Calculation Date") as
                   follows:-

                   (i)        The aggregate of:-

                          •       any amounts deposited by that Line into the Contingency
                                  Account pursuant to Clauses 2.11, 2.11C(b) and 2.14;

                          •       any amounts received by the Trustees pursuant to demands
                                  for payment made under any Contingency Guarantee
                                  procured by that Line.


                   (ii)       Less:-

                          •       any amounts previously paid to that Line pursuant to Clause
                                  2.17(b) or (e);

                          •       for disbursements made from the Contingency Account
                                  before the Calculation Date, any amounts which that Line
                                  should have deposited pursuant to Clause 2.13 but has not
                                  done so, or which it would have become liable to deposit
                                  pursuant to Clause 2.13 if the 30 day period in that Clause
                                  had expired before the Calculation Date; and

                          •       a share of the ordinary running costs of the Trust to be
                                  calculated on a pro rata basis by reference to the duration of
                                  that Line's membership of the Alliance, to the extent not
                                  already paid;

                   (iii) Where the amount calculated under Clause 2.19(a)(i)-(ii) and (b)
                         with respect to any Line(s) or former Line(s) is negative, then
                         without prejudice to that Line's liability to make any deposits that
                         are due, such amount shall, in equal shares, be deducted from the
                         amounts calculated with respect to any other Lines or former
                         Line(s).

          (b)      The share of any former Line shall be calculated at the Calculation Date
                   as the aggregate of:

“THE Alliance” Operating Agreement
                                                   25
    Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 27 of 73

“THE Alliance“ Operating Agreement

                      (i)   any amount to which it is entitled but which has not yet
                      been paid; and

                      (ii) if this Agreement was previously terminated in relation to
                      such Line under Clause 2.4 but the three hundred and sixty (360)
                      day period in Clause 2.20(a) had not expired at the Calculation
                      Date, the amount calculated under Clauses 2.20(a) and 2.21
                      below, as if such period had expired at the Calculation Date.

          (c)   After the date of termination, any Contingency Guarantee provided by
                the departing Line shall be returned by the Trustees to the Issuer and no
                demands shall be made by the Trustees under it unless the amount
                calculated under sub-paragraphs (a) and (b) of this Clause is negative,
                in which case the Trustees shall immediately demand payment in the
                amount of the shortfall from the departing Line and the departing Line
                shall make such payment within three Banking Days of receiving the
                Trustees' demand. If the Trustees do not receive such payment, they
                shall immediately demand payment in full under any Contingency
                Guarantee or Guarantees provided by the departing Line and remit any
                balance to the departing Line. If the departing Line has provided more
                than one Contingency Guarantee and it is not necessary to demand
                payment under all of them in order to pay the amount required by the
                Trustees, then the Trustees may at their absolute discretion select the
                Contingency Guarantee or Guarantees under which payment will be
                demanded.

     2.20 For the purposes of Clause 2.17(c), where the termination of this Agreement
          with respect to the departing Line is pursuant to clause 2.4:-

          (a)   The departing Line's share of the Contingency Account (excluding
                accrued interest and investment proceeds) shall be calculated in
                accordance with Clause 2.19(a) except that the Calculation Date shall
                be three hundred and sixty (360) days following the date of
                termination;

          (b)   After the expiry of three hundred and sixty (360) days following the
                date of termination, any Contingency Guarantee provided by the
                departing Line shall be returned by the Trustees to the Issuer and no
                demands shall be made by the Trustees under it, unless the amount
                calculated under sub-paragraphs (i) and (ii) of Clause 2.19 is negative,
                in which case the Trustees shall immediately demand payment in the
                amount of the shortfall from the departing Line and the departing Line
                shall make such payment within three Banking Days of receiving the
                Trustees' demand. If the Trustees do not receive such payment, they
                shall immediately demand payment in full under any Contingency
                Guarantee or Guarantees provided by the departing Line and remit any
                balance to the departing Line. If the departing Line has provided more

“THE Alliance” Operating Agreement
                                          26
    Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 28 of 73

“THE Alliance“ Operating Agreement

                  than one Contingency Guarantee and it is not necessary to demand
                  payment under all of them in order to pay the amount required by the
                  Trustees, then the Trustees may at their absolute discretion select the
                  Contingency Guarantee or Guarantees under which payment will be
                  demanded.

     2.21 In addition to any sum calculated in accordance with Clauses 2.19 and/or 2.20
          above, and at the same time as such sums are paid, the departing Line is also
          to be paid a share of any interest or other investment proceeds that have
          accrued at the time of termination, being in the same proportion as its share of
          the total funds in the Contingency Account (excluding accrued interest and
          investment proceeds) during the time(s) when such investment proceed(s)
          accrued.

     2.22A      For the purposes of Clause 2.17(d):-

          (a)     Each Line or former Line's share of any funds remaining in the
                  Contingency Account shall be the aggregate of:-

                  (i)    for each Line, an amount calculated in accordance with Clauses
                         2.19(a) and 2.21 above, except that the Calculation Date shall be
                         the date on which this Agreement was terminated with respect to
                         all Lines;

                  (ii)   for each Line or former Line, any amounts to which it is already
                         entitled but which have not yet been paid;

                  (iii) for each former Line in respect of which this Agreement was
                        previously terminated under Clause 2.4 but the three hundred and
                        sixty (360) day period in Clause 2.20(a) had not expired at the
                        time of termination of this Agreement, any amounts to which it
                        would be entitled under Clauses 2.20(a) and 2.21 above, if such
                        period had expired at the time of termination of this Agreement;
                        and

                  (iv) for each Line an equal share of any balance of funds in the
                       Contingency Account following such distribution.

          (b)     After the date of termination, any Contingency Guarantee provided by a
                  Line shall be returned by the Trustees to the Issuer and no demands
                  shall be made by the Trustees under it unless the amount calculated
                  under sub-paragraph (a) is negative, in which case the Trustees shall
                  immediately demand payment in the amount of the shortfall from that
                  Line and that Line shall make such payment within three Banking Days
                  of receiving the Trustees' demand. If the Trustees do not receive such
                  payment, they shall immediately demand payment in full under any
                  Contingency Guarantee or Guarantees provided by the Line and remit
                  any balance to the Line. If the departing Line has provided more than
“THE Alliance” Operating Agreement
                                             27
    Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 29 of 73

“THE Alliance“ Operating Agreement

                    one Contingency Guarantee and it is not necessary to demand payment
                    under all of them in order to pay the amount required by the Trustees,
                    then the Trustees may at their absolute discretion select the
                    Contingency Guarantee or Guarantees under which payment will be
                    demanded.

     2.22B For the purposes of Clause 2.17(e) the requesting Line's share shall be the
          amount to which it would be entitled under Clause 2.22A(a)(i) and (ii) if the
          Agreement were terminated in relation to all Lines at the time of the request.

      Operation of Contingency Account

     2.23 Funds shall only be disbursed pursuant to Clause 2.17(a) from the sums that
          (i) the Lines deposit into the Contingency Account or (ii) are received into the
          Contingency Account pursuant to any demands under any Contingency
          Guarantees, and not from any accrued interest or other proceeds of
          investment, which shall be accounted for separately.

     2.24 Within three Banking Days of any notice(s) being given to the Trustees
          pursuant to Clause 2.12, each Line in respect of which the Trustees are
          holding a Contingency Guarantee or Guarantees shall deposit the amount
          covered by such Contingency Guarantee(s) into the Contingency Account. If
          the Trustees:-

           (a)      receive such deposit from a Line as above, any Contingency Guarantee
                    provided by that Line shall be returned by the Trustees to the Issuer
                    and no demands shall be made by the Trustees under it;

           (b)      do not receive such deposit from a Line as above, the Trustees shall
                    immediately demand payment in full under any Contingency Guarantee
                    provided by that Line.

     2.25 (a) If:

                    (i) the Trustees receive a Non-Extension Notice in respect of any
                           Contingency Guarantee that is substantially in the form of
                           Appendix 6 - Form A and the Trustees have not, by no later than
                           fifteen (15) days prior to the Expiry Date, either received a notice
                           from the Issuer withdrawing such Non-Extension Notice or been
                           provided with a new Contingency Guarantee by the relevant Line;
                           or

                    (ii) a Line that has provided a Contingency Guarantee substantially in
                           the form of Appendix 6 - Form B has not at least 15 days before
                           its Expiry Date provided a new Contingency Guarantee to the
                           Trustees;



“THE Alliance” Operating Agreement
                                               28
      Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 30 of 73

“THE Alliance“ Operating Agreement

                 the Trustees shall promptly demand that such Line deposits the amount
                       covered by that Contingency Guarantee into the Contingency
                       Account and the Line shall do so within three Banking Days of
                       receiving the Trustees' demand.

                 (b) If the Line:-

                       (i)    makes such deposit as above, the Contingency Guarantee
                              shall be returned by the Trustees to the Issuer and no
                              demands shall be made by the Trustees under it;

                       (ii)   fails to make such deposit as above, the Trustees shall
                              immediately make a demand for payment in full under such
                              Contingency Guarantee.

           2.26 Any amounts which are to be paid to a Line pursuant to Clauses
                2.17(b)-(e) above should be paid as soon as practicable

           2.27 If this Agreement is:

                 (a)   terminated in relation to any Line by reason of that Line's breach
                       (whether or not that Line is an Affected Line at that time); or

                 (b)   terminated in relation to, rejected, or disclaimed by a Line,
                       whether by operation of law or at the election of the Line (or any
                       liquidator, trustee in bankruptcy, receiver, administrative receiver,
                       administrator, compulsory manager or other similar officer
                       appointed to it or in respect of all or substantially all of its assets)
                       in any insolvency, bankruptcy or analogous proceeding;

                 then for the purposes of Clauses 2.11-2.26 such termination will be
                 deemed to have occurred pursuant to Clause 2.4.

           2.28 For all U.S. related trades the Contingency Guarantee shall not become
                operative until the respective amendment to the FMC agreement is
                effective.,

3.       Scope
3.1      The Lines will operate as the “THE Alliance”, serving as leading alliance to
         operate an enhanced Service network in the following Trades:
         Asia – Europe & vice versa
         Asia – Mediterranean/Adriatic/Black Sea & vice versa
         Asia – North America East Coast via Panama Canal and via Suez Canal, The
                Cape of Good Hope and vice versa
         Asia – North America West Coast & vice versa
         Asia – North America West Coast – Asia – West India & vice versa (pendulum)
         Europe/Mediterranean – North America/Mexico East Coast & vice versa

“THE Alliance” Operating Agreement
                                            29
      Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 31 of 73

“THE Alliance“ Operating Agreement

         Asia – Middle East, Persian Gulf and Red Sea & vice versa

         As HMM has no demand to participate in the Europe/Mediterranean – North
         America Trade Lanes, HMM will have zero allocation or voting rights for the
         services in this Trade Lane operated under this Agreement.



         Existing non-Alliance Services between India/Pakistan and Europe, as well as
         India/Pakistan and North America and Services covering multiple Trades of
         those existing non-alliance Services are excluded from the scope. The Lines
         agree that they will from time to time and in good faith discuss the possibility of
         including Services which are currently outside the scope of this Agreement

         The Scope shall also include intermediate port calls at Balboa, Panama;
         Manzanillo, Panama and Cartagena, Colombia, for Services operated via
         Panama Canal as the case may be and as further defined in Appendix 2 of this
         Agreement.

3.2      It is intended that all Lines will jointly operate Loops covering the Trades
         provided.
3.3      It is intended that the Service will provide sufficient space to cover the Lines'
         respective requirements for the expeditious and efficient movement of cargo;
         provided, however, that the Lines may negotiate and agree upon different
         allocations from time to time depending on the Lines’ respective needs.
3.4      Where a member Line wishes to introduce a new Service falling within the
         scope of the defined Trades, and THE Alliance has not agreed by unanimous
         agreement to include such Service as an Alliance Service, the Line introducing
         this new Service may offer space on this new Service to another interested
         individual Alliance member Line(s) which shall have a right of first refusal and
         also to third party liner operators. The tonnage and capacity comprising this new
         non-Alliance Service shall not be counted as a contribution of tonnage or
         capacity to THE Alliance, nor shall the use of such non-Alliance Service by a
         Line be counted as use of Alliance Basic Slot Allocation (“BSA”).
3.5      The Lines may upon future agreement in writing further expand the scope of
         cooperation beyond that stipulated in Clause 3.1 above.
3.6      The Lines shall use their best endeavours to terminate any third party
         arrangements in the defined Trades existing at the time of the Commencement.
         If such termination is not possible at the time of the Commencement, the Lines
         may continue to operate existing Services within the scope of the defined Trades
         and to modify such existing Services from time to time. Any such continued
         third party arrangement shall preferably only be maintained until such time a
         termination is possible
3.7      Use of Containerships for Cargo subject to Flag Preference Laws

“THE Alliance” Operating Agreement
                                             30
      Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 32 of 73

“THE Alliance“ Operating Agreement


      a. Any U.S. flag Containership may call at any U.S. port in connection with the
         carriage of U.S. military or other cargo reserved by law or contract with the
         United States of America for carriage by U.S. flag Containerships.
         Notwithstanding any other provision of this Agreement, no Line shall have the
         right to use or make available space on the Containership of any other Line for
         the carriage of cargo reserved by the cargo preference laws of the country of
         registry of such Containership including cargo reserved by United States law for
         Containerships of the United States.

      b.
       (i) Notwithstanding any other provision of this Agreement, Hapag-Lloyd (USA)
           LLC (HLUSA) (“U.S.-Flag Operator)”) shall retain authority to determine the
           routes, schedules, and space availability of their respective U.S.-flag
           Containership covered under this Agreement as may be required to fulfil their
           respective obligations under their contracts with the United States government;
           provided, however, that the U.S.-Flag Operator shall to the extent practicable
           provide the other Lines with prompt notice of any change in their respective
           U.S.-flag Containership routes, schedules, or space availability and advise and
           consult with the other Lines regarding such routes, schedules, and space
           availability. Furthermore, in the event that the U.S.-flag Containership(s)
           covered by this Agreement and employed by the U.S.-Flag Operator or space on
           such Containership(s) is activated under any stage of the Voluntary Intermodal
           Sealift Agreement (“VISA”) and contracts implementing VISA, the U.S.-Flag
           Operator may make such Containership(s) or space thereon available to the U.S.
           government without liability to any Line hereunder, notwithstanding any other
           provision of this Agreement.

      (ii) In the event the U.S.-Flag Operator effectively withdraws capacity utilized under
           this Agreement as a result of the exercise of the provisions in the previous
           paragraph concerning its U.S.-flag Containerships, the normal non-performance
           rules will not apply. The Lines shall promptly agree on revised Loop Allocation
           Shares, Loops, Containership provision, and similar terms, taking into
           consideration such U.S.-Flag Operator’s reduced Containership provision, as
           well as the overall over-under provision position of the individual Lines
           hereunder.

4.        Marketing
4.1       Each Line shall be responsible for marketing its own interests in the Trades.


5.        The Services
5.1       The Lines shall initially provide the Services as set out in Appendix 2. Regular
          reviews of the Services shall be conducted and changes shall be agreed, where


“THE Alliance” Operating Agreement
                                             31
      Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 33 of 73

“THE Alliance“ Operating Agreement

         necessary, in order to maintain a high quality product network covering the
         Lines' respective and collective requirements.
5.2     Changes in pro forma schedules shall be subject to majority decision (as defined
        in Clause 25) provided that Lines adversely affected by the change shall be
        entitled to receive reasonable adjustments to Loop Allocation Shares, Slots on
        other Loops or other operational accommodation(s) to mitigate the adverse
        consequences of the change on such Lines.


6.       Provision of Containerships
6.1      Notwithstanding the stipulations outlined in regards to HMM’s provision in the
         vision statement term (g), each Line shall be required to provide Containerships
         and capacity sufficient to satisfy their respective shares of the Lines in respect of
         the agreed-upon Services. Such Containerships shall be appropriate, in terms of
         size, configuration and performance capabilities, to meet the agreed-upon
         requirements for such Services.
6.2      The Lines agree to deploy Containerships under a "Best ship for the Loop"
         practice and on the route for which they are best suited, in an effort to minimize
         saw tooth effects and allow as much as possible homogeneous use of Lines
         respective Operational Capacities. The suitability criteria will include, inter alia,
         the TEU and deadweight size and speed of the Containerships together with
         other standards relevant to the Loop such as the 20', 40', 45’, reefer plugs for 20'
         and 40' reefer Containers, voltage, flag, age and efficiencies. The criteria will be
         measured against the equivalent characteristics of other Containerships
         employed on the same Loop. It is the intention of the Lines that the Service shall
         provide, to the extent reasonably possible, consistent Service from week to week
6.3      Nothing shall preclude a Loop being furnished by Containerships operated by a
         single Ship Operator, provided that all other conditions of Clause 6.2 are met in
         full.
         For clarification and following the practice of “best ship for the Loop”, the a
         Containership contributed by a Line may be employed in any Trade and in any
         Loop within a Trade, irrespective of whether the Ship Operator of the
         Containership enjoys Slot allocation in the Trade or Loop.
6.4      The Containerships committed and accepted for employment at the
         commencement of the Service are set out in Appendix 4.
         Thereafter New Containerships not listed in Appendix 4 shall be accepted into
         the Service in accordance with Clause 7. The Lines shall also agree upon the
         Operational Capacities at the time of approval.
         The Lines shall regularly review and agree to a Cascade of Containership line up
         necessary for the requirement of the Alliance, taking into consideration Clause
         6.2, delivery of new Containerships and any new Containerships that the Lines
         would like to provide to the fleet in accordance with Clause 7. Unless otherwise

“THE Alliance” Operating Agreement
                                             32
      Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 34 of 73

“THE Alliance“ Operating Agreement

         agreed by the Lines, the agreed Cascade and the agreed provisions of
         Containerships shall not change.
         The Lines shall commit to building (or otherwise acquiring, including
         chartering) New Containerships to satisfy their respective growth in Slot
         requirements in a planned manner and after consultation. In this context the
         Lines have already advised their intention to build certain new Containerships
         which are additionally listed in Appendix 4. Containerships that do not comply
         with ICC requirements shall not be deployed.
6.5      Subject to the provisions of Clause 7, once a Containership has been accepted
         for the Service it becomes committed and each Line has a prime responsibility
         for maintaining the number of Containerships provided and any change to this
         number can only be made with the express agreement of the other Lines. Failure
         to provide a Containership on the date or at the port agreed will constitute Non-
         Performance subject to the conditions of Clause 10 below.
6.6      The Lines shall meet and confer periodically regarding drydocking schedules
         and the provision of substitute tonnage. The Lines recognize that in the event of
         dry-docking of larger tonnage (Containerships in excess of 10,000 TEU), the
         Line providing the Containership may not be able to replace such Containership
         with equivalent tonnage. In such event the Lines shall allocate temporary
        replacement capacity in proportion to their structural LAS for the affected Loop.


7.       Changes in the Fleet
7.1      The Containerships committed to the Service at the Commencement of this
         Agreement as set out in Appendix 4 may change over the period of this
         Agreement as a result of:
         (a)   The substitution of Containerships:
               (i)      Similar Substitution - substitution by one Line of a Containership
                        with another of substantially the same characteristics due to the
                        particular requirements of the Ship Operator.
               (ii)     Dissimilar Substitution - substitution of a Containership with
                        another of dissimilar characteristics where the Substituting
                        Containership and the Substituted Containership are not
                        necessarily provided by the same Line;
         (b)   The introduction or withdrawal of Trades/Loops;
         (c)   The introduction of additional Containerships and/or the withdrawal of
               Containerships where the Lines agree to increase or reduce the number of
               Containerships employed on an individual Loop.
         (d)   Temporary replacements for maintenance and drydocking coverage shall
               not be covered under this Clause 7


“THE Alliance” Operating Agreement
                                            33
      Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 35 of 73

“THE Alliance“ Operating Agreement

         Similar Substitution triggered by one Line

7.2      A Ship Operator may substitute any of its committed Containership by a
         Substituting Containership provided that:
         (a)   The other Lines are notified 90 days prior to the intended substitution. In
               the event that this is not practical then as soon as possible thereafter and in
               any case no later than 30 days prior to the intended substitution;
         (b)   The classification of the Substituting Containership, its Operational
               Capacity (including reefer capacity), speed, technical compatibility and
               any other relevant data comply with standards from time to time set out in
               the Joint Working Procedure such as but not limited to AMP fitting,
               Panama chock ;
         (c)   The Operational Capacity of the Substituting Containership is within the
               range of the class of the Substituted Containership as defined in Appendix
               4;
         (d)   The speed of the Substituting Containership is capable of running the
               proforma schedule of the Loop;
         (e)   The number of Containerships deployed in the Service remains
               unchanged;
         (f)   The sailing schedule of the Loop remains unchanged; and
         (g)   No Cascade is caused by the substitution.
7.3      At the same time as giving notice of its intention to introduce a Substituting
         Containership a Line must also:
         (a)   Advise at the earliest opportunity the full description of the Substituting
               Containership (including name);
         (b)   Commit to the date of substitution and intended change-over port;
         (c)   Suggest a plan for schedule coverage including transhipment arrangements
               if required.
7.4      All costs and other consequences arising from a Similar Substitution shall be
         applied in accordance with Clause 7.17 to Clause 7.20.
7.5      Any substitution not complying with the above requirements shall be a
         Dissimilar Substitution and shall be handled in accordance with Clauses 7.6 to
         7.8 below, unless otherwise agreed by a majority of the Lines.


         Dissimilar Substitution triggered by one Line

7.6      In accordance with discussions exercised by the Lines in reference to Clause
         13.2, the Lines will also advise their provisional plans for Substituting


“THE Alliance” Operating Agreement
                                             34
      Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 36 of 73

“THE Alliance“ Operating Agreement

         Containerships so as to introduce new tonnage, provide for growth and
         otherwise balance their share of the Lines' overall tonnage requirements.
7.7      Notwithstanding the requirement to advise provisional plans for a Dissimilar
         Substitution, all plans to introduce or withdraw Containerships shall be advised
         as soon as known to the other Lines with a minimum period of notice of
         introduction or withdrawal of six (6) months. Within one month of having
         received a six (6) months notice for Dissimilar Substitution, the Lines shall
         agree on the date for the deployment change.
7.8      Ten weeks prior to the introduction of a Substituting Containership a Line must
         also:
         (a)   Advise the anticipated full description of the Substituting Containership
               (including name), to be updated before introduction as information
               becomes available;
         (b)   Following agreement with the other Lines, commit to the date of
               substitution and phase-in port of the Loop on which it is to be employed;
         (c)   Suggest a plan for schedule coverage to maintain sailing schedule integrity
               including transhipment arrangements if required

         Rights to introduce Substituting Containerships

7.9      All Lines have the right to introduce a New Containership in substitution of a
         committed Containership.
         In the case of a Dissimilar Substitution with a New Containership, the Lines'
         rights are subject to:
         (a)   If the Line is an under-provider for a period of at least six (6) months, then
               that Line may introduce a Containership so long as
               (i)      the Line's under-provision is at least 7500 Slots in that period (or
                        as otherwise agreed), and
               (ii)     the substitution should reduce the overall provision imbalance,
                        and
               (iii)    the Containership being introduced is suitable for employment in
                        the Service;
         (b)   If an under-providing Line does not meet these conditions or the Line is
               otherwise balanced or an over-provider, then that Line cannot reduce its
               under-provision or increase its over-provision as a result of the
               introduction of a Substituting Containership larger than the Substituted
               Containership without the agreement of the other Lines, such agreement
               not to be unreasonably withheld.
               In such a Dissimilar Substitution the onus is on the Lines to decide on any
               changes to the deployment of the remaining fleet, the deployment of the

“THE Alliance” Operating Agreement
                                             35
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 37 of 73

“THE Alliance“ Operating Agreement

                Substituting Containership and which Containership should be withdrawn
                from Service. Unless particular circumstances warrant the Containership to
                be withdrawn should be one provided by an over-provider at his
                nomination.
          Rights to withdraw Containerships

7.10      All Lines have the right to withdraw a committed Containership subject to:
          (a)   If the Line is an over-provider for a period of at least six (6) months, then
                the Line may withdraw a Containership so long as
                (i)      the Line's over-provision is at least 7500 Slots in that period (or
                         as otherwise agreed); and
                (ii)     the substitution should reduce the overall provision imbalance.
          (b)   If an over-providing Line does not meet these conditions or the Line is
                otherwise balanced or is an under-provider, then that Line cannot increase
                its under-provision or reduce its over-provision as a result of the
                withdrawal of a Substituted Containership larger than the Substituting
                Containership without the agreement of the other Lines, such agreement
                not to be unreasonably withheld.
                In such a Dissimilar Substitution the onus is on the under-provider to
                introduce a Substituting Containership and for the Lines to decide on any
                changes to the deployment that may be necessary as a result of the changes
                in the fleet.
7.11      Clause 7.9 and 7.10 above shall be inapplicable to HMM during the initial three
          (3) years period of the Agreement as outlined in the vision statement term (g).

          Place and Dates of Acceptance and Re-delivery


7.12      The port and date of acceptance of a Substituting Containership shall be a
          Turnport of the Loop on which the Substituting Containership is to be employed,
          unless otherwise agreed.
7.13      In the event that a Substituting Containership is available at the port of
          acceptance at a time other than the agreed date of acceptance then:
          (a)   Unless required by the Lines the Substituting Containership will not be
                accepted for entry prior to the agreed time even if available;
          (b)   Any delay in introduction will be treated in accordance with the Non-
                Performance rules set out in Clause 10.
7.14      If the Substituting Containership is required at a port other than a Turnport of the
          Loop on which it is to be employed, then the date of acceptance and the
          application of the rules in Clause 7.13 (a) and (b) for early availability or delay

“THE Alliance” Operating Agreement
                                              36
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 38 of 73

“THE Alliance“ Operating Agreement

          shall be determined by reference to the date on which it had been agreed that the
          Substituting Containership would be available in the Turnport of the Loop.
7.15      A Substituted Containership shall be re-delivered to the Ship Operator at the port
          at which it completes its discharge of cargo on the last Voyage in the Service.
          Subject to the provisions in Clauses 7.1717 to 7.21 below, the Substituted
          Containership shall cease to count for provision purposes at the time of re-
          delivery.
7.16      On withdrawal of a Containership from the Service, the Ship Operator shall
          ensure that the Voyage is completed and that all cargo being carried for the
          Lines is discharged at the intended port of discharge. If otherwise agreed that the
          Containership may leave Service at another port, then the Ship Operator shall be
          responsible for any costs and other consequences arising from the re-delivery of
          the Containership at that other port.

          Costs

7.17      The Line introducing a Substituting Containership shall be responsible for any
          costs incurred in delivering the Substituting Containership to the Turnport of the
          Loop on which the Substituting Containership will be employed and any lay-by
          costs awaiting entry into Service, unless otherwise agreed.
7.18      Where the Lines agree to position a Substituting Containership to another port
          prior to entry into the Service, then any additional costs incurred over and above
          the costs determined in Clause 7.17 shall be for all Lines' account.
7.19      All other costs arising from the substitution, including the costs of Cascading
          other Containerships between Loops, shall be for all Lines' account. Such costs
          may include, inter alia, costs of positioning Containerships and lay-by costs.
7.20      The costs arising from clauses 7.1717 to 7.19 above, which are for all Lines'
          account, shall be shared in proportion to the Loop Allocation Shares applied for
          the affected Loop(s) of the Substituted Containership’s last deployment.
7.21      For the purpose of this Clause 7, any costs associated with the Cascading of
          Containerships between Loops and/or Trades shall not be covered under the
          provisions of this Clause 7, but are specified in more detail in Clause 11.

          Introduction or withdrawal of Trades or Loops

7.22      If the Lines agree to the introduction or withdrawal of Trades or Loops, then the
          changes in provision will be handled in accordance with the Phasing-in/Phasing-
          out Rules set out in Clause 11.

          Introduction of additional Containerships/withdrawal of Containerships

7.23      Where Lines agree to introduce additional Containerships on a Loop or to reduce
          the number of Containerships on a Loop, then the dates on which the

“THE Alliance” Operating Agreement
                                             37
      Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 39 of 73

“THE Alliance“ Operating Agreement

         Containerships shall be deemed to be provided (or cease to be provided) and the
         bearing of associated costs of introduction or withdrawal shall be in accordance
         with the relevant sub-clauses of this Clause 7.


8.       Containership Scheduling
8.1      Each Line shall remain responsible for the Containerships operated by it under
         this Agreement, including, but not limited to, covering periods of programmed
         maintenance and repair of its Containerships, which will necessitate withdrawal
         from Service.
8.2      In drawing up the long term schedule the Lines will, so far as possible, co-
         ordinate plans for such periods out of Service so as to avoid unnecessary
         disruptions to the sailing schedule. These plans may include requesting Lines to
         adjust their dry-docking programmes, switching Containerships between Loops,
         joint chartering of Containerships to cover gaps and adjustments to
         Containerships' speed and ports of call to close gaps or allow Containerships to
         be re-phased into the schedule. In any event the Lines shall give at least 90 days
         notice of programmed maintenance and repair.
8.3      On first notification of programmed maintenance and repair of a Containership,
         the Ship Operator shall provide an indication of
         (a)   the month in which the Containership will be required to be withdrawn
               from Service;
         (b)   the duration of the period the Containership will be out of Service.
         In addition the Ship Operator will commit to the continent or port range at which
         the programmed maintenance or repair will take place.
8.4      The plan for the withdrawal of the Containership will continue to be reviewed in
         the light of the operation of the Service and the Ship Operator's updated advice
         in respect of place and dates for the Containership’s withdrawal from and re-
         entry into Service. No later than ten weeks prior to the planned date for
         withdrawal the Ship Operator and the other Lines shall commit to the agreed
         plan although further adjustments to the plan may be agreed subject to majority
         agreement of the Lines.
         The phase-out and subsequent phase-in should be made at a Turnport for the
         Loop on which the Containership is employed. However, the Lines may agree
         (by majority voting) alternative phase-out and subsequent phase-in ports in an
         endeavour to find a balance the requirements of the Service with the Ship
         Operator's requirements for minimum positioning time and costs to and from the
         maintenance or repair facility.
8.5      A Containership which is out of Service whilst undergoing programmed
         maintenance and repair will be regarded as being Off-Hire for the purposes of
         the financial settlement between the time and date of withdrawal and the time
         and date the Containership is again available for Service at the agreed phase-in

“THE Alliance” Operating Agreement
                                            38
      Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 40 of 73

“THE Alliance“ Operating Agreement

         port. However, when a Line chooses to conduct maintenance and repair –
         whether scheduled or unscheduled - during an agreed void sailing period, the
         Lines shall continue to share the cost of the Containership throughout the
         duration of the void period, except for the period when the Containership is
         conducting maintenance and repair.
8.6      Where a Ship Operator:
         (a)   Fails to give proper notice of a required period out of Service for a
               programmed maintenance and repair, or
         (b)   Having given proper notice, fails to re-deliver the Containership at the
               agreed phase-in date and time set out in the agreed plan,
         then, in addition to the Containership being deemed to be Off-Hire whilst out of
         Service in accordance with Clause 8.5 and until such time as it can be phased
         back into the schedule, the Non-Performance procedures and consequences set
         out in Clause 10 will apply.
8.7      If a Ship Operator makes the Containership available for re-entry into Service
         earlier than the agreed plan, then the Containership will remain Off-Hire and any
         consequential costs such as lay-by shall be for the account of the Ship Operator
         until the agreed date and time of re-entry. If the Lines agree on a majority basis
         to an earlier re-entry of the Containership for the benefit of the Service as a
         whole, then the Containership will be On-Hire from such agreed earlier date and
         time.
8.8      The costs of maintenance and repair of Containerships shall be for the account
         of the Ship Operator. In addition the Ship Operator shall be liable for the costs of
         moving a Containership from the Phase-out Port to the maintenance and repair
         facility and for returning the Containership to the Phase-in Port unless otherwise
         agreed.
8.9      The decision to void sailings shall be subject to majority vote of the Lines if four
         (4) weeks lead time is given. Within four (4) weeks void sailing shall be agreed
         unanimously. In the event of a Line carrying out a Containership void voyage
         during slack periods, it is agreed that any financial compensation scheme shall
         be limited to the amounts stipulated in Clause 16 in this Agreement.


9.       Performance of Containerships
9.1      In respect of each Voyage leg a Ship Operator shall be deemed to have
         performed the Service required under this Agreement if:
         (a)   Schedule reliability
               The Containership arrives at each port of call according to the latest agreed
               sailing schedule, within the allowed time limit of date and time indicated
               on the sailing schedule and completed its discharge programme, and
         (b)   Slot Provision

“THE Alliance” Operating Agreement
                                             39
      Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 41 of 73

“THE Alliance“ Operating Agreement

               All other Lines have received their full allocation of Slots and/or
               deadweight and/or supplementary allocations of reefer plugs and 45' Slots
               on the Containership in respect of that Voyage leg.
9.2      The Lines agree that Containership schedule integrity is of the utmost
         importance and will make every endeavour to maintain schedule on each leg.
         The Lines agree to maintain no less than ninety percent (90 %) on time arrival at
         first port of call (on time arrival meaning within 24 hours of the berth guarantee
         window for the first port of call) based on agreed proforma schedules in the
         respective Trades covered under this Agreement in Clause 3. Measurement of on
         time performance shall be defined within the Joint Working Procedure:

        In the event of a failure to meet on time performance as defined in the Joint
        Working Procedure, the EXECOM shall review the existing sailing schedule and
        discuss and agree on improvement plans in order to improve the performance.

9.3      The Lines may also agree that the Containership should "cut and run" from any
         port in order to maintain schedule. Notwithstanding the general principle in
         Clause 15 below, the total Container exchanges possible in any such restricted
         port time will be shared between the Lines in proportion to their Loop
         Allocation Shares, unless the historical throughput statistics as defined in the
         Joint Working Procedure at that particular port on the relevant Loop deviates
         materially from such Loop Allocation Shares.
9.4      An operational sailing schedule for each Loop shall be circulated on a monthly
         basis, based on the long term schedule pattern and covering at least 6 months,
         updating arrival and departure dates to take account of the current position of the
         Containerships and any agreed operational adjustment to future Voyages.
9.5      As the date on which a Voyage is due to commence approaches, the Lines shall
         review whether the relevant Containership will be available and on time. If the
         Containership is not available, is late or is likely to fail to provide the
         Operational Capacities at all scheduled loading ports, then the Lines shall decide
         on the course of action as set out in Clause 10 below.
9.6      The Lines may not omit ports where there is one primary user without the
         consent of the Line that is the primary user unless by maintaining the call, a
         further delay of more than 24 hours will be anticipated. The ports subject to this
         Clause are listed in the Joint Working Procedure.
9.7      The voting and decision making of the Lines shall be applied as laid out in
         Clauses 25.2 and 25.3 of this Agreement.

10.      Non-Performance of Containerships
         Operational planning for Non-Performance




“THE Alliance” Operating Agreement
                                            40
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 42 of 73

“THE Alliance“ Operating Agreement

10.1      If a Ship Operator becomes aware of any kind of disruption to the Service
          resulting in schedule delay and/or loss of provision of Slots (‘Non-
          Performance’), he shall inform the other Lines immediately.
          The Ship Operator shall initially provide a proposed remedial action to address
          the Non-Performance on a best endeavours basis no later than 48 hours after the
          incident causing the disruption.
          Agreement to the proposed remedial action shall not be unreasonably withheld,
          but if any of the other Lines do not agree, then that Line shall provide a full
          alternative proposal within a further 24 hours. No later than 72 hours after the
          incident causing the disruption the Ship Operator shall finalise the remedial
          action (“Remedial Action”).
          For the avoidance of doubt, Non-Performance as identified in Clauses 10.4 to
          10.10 are not considered as routine operational matters and therefore a majority
          vote which includes the Ship Operator is required for all proposed Remedial
          Actions.
          Remedial Action
10.2      Any proposed remedial action to remedy the Non-Performance described in
          Clause 10.1 shall take account of the expected length of the disruption to the
          Service, particularly whether the Containership (for the purposes of this Clause
          referred to as the "Affected Containership") will be delayed by more than 7 days
          and therefore be overtaken by the next Containership sailing in the relevant
          Loop thereby causing a missing Voyage.
          Notwithstanding the general provisions relating to the general or financial
          responsibility arising from the disruption, all Lines shall endeavour to assist in
          providing a quick and satisfactory remedy to the disruption to the schedule and
          in ensuring that cargo is not lost nor subject to undue delay.
          In the event that the Affected Containership is expected to be delayed by less
          than 7 days, the proposed remedial action shall include plans to put the
          Containership back on schedule as soon as practicable by taking corrective
          measures including speeding up and/or by omission of port(s).
          In the event that the delay is expected to be greater than 7 days as a result of the
          Ship Operator not having consulted with the other Lines for remedial actions,
          then the proposed remedial action shall include plans for the Ship Operator to
          replace the Slots lost by the failure to maintain position within the schedule such
          as by either providing a Replacement Containership or transhipment
          arrangements to/from an alternative port of discharge/loading or by giving up
          some of the Ship Operator's own allocation on parallel or subsequent Voyages.
          The proposed remedial action shall also include plans of how the Affected
          Containership may be re-introduced into the schedule with minimum disruption
          to other sailings.
          General and financial responsibilities for Non-Performance


“THE Alliance” Operating Agreement
                                              41
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 43 of 73

“THE Alliance“ Operating Agreement

10.3      The responsibility for carrying out the agreed Remedial Action and the financial
          consequences thereof are set out in the following Clauses and, save only in the
          specific circumstances set out in Clauses 10.12 and 10.13 below, must be
          identified as and divided into one of two mutually exclusive cases of Non-
          Performance as follows:
          (A) Default case (see Clauses 10.4 to 10.10 below), or
          (B) Breach of Contract (see Clause 10.11 below)

          (A) DEFAULT CASE

          A-1 Default Criteria
10.4      If the Affected Containership should be out of Service or otherwise fails to
          comply with the performance criteria set out in Clause 9 of this Agreement due
          to any of the following events (which are not as a result of circumstances
          described in Clause 10.11 but where, nevertheless, the Ship Operator shall be
          deemed to be in default) then, without prejudice to the general obligation to
          provide and operate the agreed number of Containerships in the Service, the
          responsibility of the Ship Operator (also referred to as the “Defaulting Line” for
          the purpose of this Clause) shall be limited to the remedies provided in Clauses
          10.5 through 10.10 below:
          (a)   Breakdown of the Containership's machinery, defect in the Containership
                (including mechanical inability of the Containership to maintain the agreed
                schedule), accident to its hull or machinery (including accidents to its hull
                or machinery causing damage to cargo), collision, stranding, deficiency or
                defect of officers, crew, bunkers or stores, failure or refusal or inability of
                officers or crew for whatever reason to perform the Service immediately
                required in each case whether or not in the control of the Line, its servants
                or agents; or
          (b)   Accident to cargo (including accident to cargo causing damage to the
                Containership's hull or machinery) while on board if due to the negligence
                of the Defaulting Line, its servants or agents;     or
          (c)   Negligence of the Defaulting Line, its servants or agents in the operating,
                navigation, or management of the Containership or in the care of the
                Containership's Goods; or
          (d)   Industrial action instigated only by reason of the nationality or flag of the
                Containership or by the nationality of the officers or crew.
          (e)   Actual or constructive total loss of the Containership or requisition by the
                state in which the Defaulting Line providing the Containership is
                incorporated, or the state in which the Containership is registered; or
          (f)   In respect of unprogrammed maintenance or repair of a Containership, or,
                in accordance with Clause 8.6 of this Agreement, the failure to give
                required notice of programmed maintenance or repair thereof or failure to

“THE Alliance” Operating Agreement
                                              42
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 44 of 73

“THE Alliance“ Operating Agreement

                re-deliver the Containership on time from programmed maintenance or
                repair in accordance with Clause 8.6 of this Agreement; or
          (g)   Arrest of the Containership; or
          (h)   Responsibility for Stowaways and Contraband or drugs, subject always to
                Clause 10.12 (a) and (b); or
          (i)   Containership detained by acts of piracy.


          A-2 Delays of less than 7 days
10.5      If, at the time of assessing the proposal to remedy the Non-Performance, the
          expected delay is less than 7 days, then:
          (a)   The Ship Operator is always responsible for taking appropriate measures
                to regain the schedule, such as by speeding up or by omitting subsequent
                ports.
          (b)   In accordance with Clause 12.2(a) of this Agreement in the case of port
                omissions as a result of the incident, transhipment of imports will be the
                responsibility of the Defaulting Line. Transhipment costs for export cargo
                from the omitted port will be for account of the individual Container
                Operators.
          A-3 Delays of 7 days or more
10.6      If, at the time of assessing the recovery plan the expected delay is 7 days or
          more, then
          (a)   In accordance with Clause 10.1 above, the Lines will agree Remedial
                Action which in the case of the Defaulting Line under Clause 10.4 shall
                include plans for the Defaulting Line to replace the Slots lost by either
                providing a Replacement Containership as first priority, in order to
                maintain the schedule position and Slot provision.
          (b)   If no Replacement Containership or Slots can be made available, the Lines
                will agree to a Remedial Action that may involve using Containerships of
                other Loops of the joint Service, whereby the Defaulting Line shall
                provide Slots by giving up some of its own allocations on parallel or
                subsequent Voyages and/or chartering Slots from third parties. Such Slots
                to be allocated to the other Lines in proportion to their Loop Allocation
                Shares.
          (c)   The Defaulting Line shall, in case of port omissions being agreed in the
                Remedial Action, be responsible for the delivery of cargo onboard the
                Affected Containership to the intended port of discharge in a timely
                manner, including where necessary any transhipment and on-carriage. The
                responsibility for arranging transhipment and for bearing costs shall be in
                accordance with Clause 12.2 (a) of this Agreement.


“THE Alliance” Operating Agreement
                                              43
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 45 of 73

“THE Alliance“ Operating Agreement

          (d)   Where Remedial Action involves using Containerships of other Loops of
                the joint Service, the Defaulting Line will also be responsible for the
                transhipment costs of import cargoes to omitted ports both onboard the
                Affected Containership and the other affected Containerships, if so agreed
                in the Remedial Action. The responsibility for arranging transhipment and
                for bearing costs shall be in accordance with Clause 12.2 (a) of this
                Agreement.
          (e)   Where the Defaulting Line has not been able to make sufficient alternative
                Slots available pursuant to Clauses 10.6 (a) – (c), the Slot deficiency as a
                result of this Non-Performance shall be adjusted and compensated in the
                monthly settlement.
          (f)   The responsibilities of and consequences for the Defaulting Line set out in
                Clauses 10.6 (a) to (e) above shall continue on following Voyages until
                such time as the effects of the disruption have been remedied. For the
                avoidance of doubt, the cost of implementing such Remedial Action shall
                be for the Defaulting Line’s account.
          Other consequences of default case.
10.7      Allocation Share adjustment after one (1) round voyage
          In the event that the Affected Containership is out of Service for a period greater
          than one round Voyage and the Defaulting Line has not been able to provide
          Slots equivalent to the Operational Capacity of the Affected Containership, then
          the Lines will discuss whether an adjustment should be made to the entitlement
          of the Defaulting Line for Slots on all Containerships sailing within the Loop.
10.8      Replacement tonnage
10.8.1    If the Defaulting Line provides a Replacement Containership, then the
          provisions of Clause 7.2 of this Agreement relating to Similar Substitution shall
          apply, except:
          (a)   The period of notice shall be waived;
          (b) If the Replacement Containership does not match the characteristics of the
              Containership being replaced but is nevertheless accepted, the EXECOM
              shall decide the extent to which the schedule should be amended to
              accommodate the ability of the Replacement Containership to meet the
              Service requirements. The performance of the Replacement Containership
              for the purposes of this Clause 10 shall be measured against any such
              amended agreed schedule.
10.8.2    As soon as practicable the Defaulting Line shall advise the time and place at
          which the original Containership will become available for re-introduction into
          the Service. The Lines shall take all reasonable measures to re-employ the
          original Containership and, if applicable, to redeliver any Replacement
          Containership as soon as possible in order to minimise costs, but the priority


“THE Alliance” Operating Agreement
                                             44
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 46 of 73

“THE Alliance“ Operating Agreement

          shall be to maintain schedule integrity. The following principles shall guide the
          Defaulting Line and the EXECOM in such circumstances:
          (a)   Where a Replacement Containership has been employed, then the
                Defaulting Line shall normally charter for redelivery at the last port of
                discharge on a Voyage leg.
          (b)   The Defaulting Line shall be responsible for the costs of positioning the
                original Containership to take the next available Voyage slot or, if
                applicable the next Voyage leg after a Replacement Containership is
                phased out of the Service. Sufficient time overlap should be provided to
                ensure that the original Containership can load whilst cargo is discharged
                from alternative tonnage (including any Replacement Containership)
                without disruption to the schedule. The Defaulting Line shall also be
                responsible for any costs of re-delivery of any Replacement Containership
                from the port at which she is withdrawn from Service.
          (c)   If, on the request of the Defaulting Line, it is unanimously agreed by the
                Lines that a Replacement Containership is withdrawn from the Service at
                other than the last port of discharge on a particular Voyage leg, then the
                Defaulting Line shall be responsible for the costs of transhipment of any
                Containers which were destined for the omitted discharge ports.
          (d)   If the EXECOM decides that, notwithstanding (a) to (c) above, an
                alternative plan for the overall benefit of the Lines should be adopted
                whereby the original Containership does not re-enter Service in direct
                exchange (meaning simultaneous re-entry of original Containership with
                the withdrawal of alternative tonnage), either in respect of port of call or
                by time/date or both, with any alternative tonnage arrangements (including
                any Replacement Containership), then both the original Containership and
                the alternative tonnage (including any Replacement Containership) shall
                be regarded as provided to the Service until such time as the alternative
                tonnage arrangements are concluded or the Replacement Containership is
                re-delivered. The Lines shall determine the temporary Operational
                Capacity of such alternative tonnage arrangements or of any Replacement
                Containership for financial settlement purposes.
                Any costs of positioning, re-delivery or transhipment in excess of those
                which the Defaulting Line would have borne under (a) to (c) above will be
                shared by all Lines in proportion to their Loop Allocation Shares for the
                relevant Loop. Any lay-by cost of the Affected Containership prior to the
                re-introduction of the Affected Containership to the Service, shall not be
                shared and shall be for the account of the Defaulting Line.

          Provision and operation costs
10.9      Notwithstanding 10.8.2 (d) above, in normal circumstances the original
          Containership remains the only Containership contributing towards the overall
          provision of the Defaulting Line. In principle allowances for operational costs

“THE Alliance” Operating Agreement
                                              45
    Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 47 of 73

“THE Alliance“ Operating Agreement

        will not be paid on both the original and alternative tonnage arrangements
        (including any Replacement Containership) at the same time. However, when
        the original Containership is accepted back into Service, in order to commence
        loading on her long term schedule dates whilst the alternative tonnage
        arrangements (including any Replacement Containership) has still to complete
        the discharge programme, then allowances for both the alternative tonnage
        arrangements and the original Containership may be paid during the overlap
        period.


        Shortfall in Capacity
10.10   To the extent not provided in preceding Clauses, if on any Voyage leg the
        Containership whilst in Service suffers a shortfall in capacity, then the defaulting
        Line shall, without prejudice to the Defaulting Line's general obligation to
        provide and operate the agreed number of Containerships in the Service, release
        such capacity from its own allocation as is required to ensure that the other
        Line(s) do not suffer a reduction in their respective allocations of Slots and
        deadweight on that Containership. Such Slots are to be allocated to the other
        Lines in proportion to their Loop Allocation Shares.
        If the Defaulting Line is unable to release sufficient Slots and/or deadweight to
        satisfy the other Lines' allocations, then such shortfall shall be treated in
        accordance with the provisions of Clause 10.6(e).
        If the situation is not remedied by the commencement of the next voyage leg, the
        Defaulting Line has the option to invoke Clause 10.6(e) in respect of any
        shortfall in capacity or continue to release Slots and deadweight.
        Where an Affected Containership suffers a shortfall in capacity of reefer plugs
        or 45' Slots, then the Defaulting Line shall release its own allocation to the
        maximum extent available, but otherwise there shall be no financial
        compensation. Where however the shortfall in capacity extends beyond the end
        of the current Voyage, then the allocations shall be revised in accordance with
        the reduced provision made available by that Line.
        (B) BREACH OF CONTRACT

10.11   In the event of Non Performance of a Containership due to intentional decision
        made or approved by a senior manager of the Ship Operator which the Ship
        Operator knew or should have known would result in Non Performance, other
        than for circumstances in Clause 10.4 above, then the Ship Operator shall be in
        default and shall take immediate steps to remedy the situation at its own
        expense. The Ship Operator as the Defaulting Line shall be liable for all costs
        and expenses incurred by the other Line as a direct result of a default under this
        Clause 10.11. For the purpose of this Clause 10.11 Non Performance of a
        Containership is limited to loss of provision of Slots in Clause 9.1 (b).



“THE Alliance” Operating Agreement
                                            46
    Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 48 of 73

“THE Alliance“ Operating Agreement

        VARIATION ON MAIN CASE WHEN THE DEFAULTING LINE IS A CONTAINER
        OPERATOR

10.12   Notwithstanding Clauses 10.4 to 10.11 above, if the Affected Containership
        should be out of Service or otherwise fails to comply with the performance
        criteria set out in Clause 9 of this Agreement due to any of the following events
        then, without prejudice to the general obligation to provide and operate the
        agreed number of Containerships in the Service, the liability of the defaulting
        Container Operator shall be limited and the financial responsibilities of the
        defaulting Container Operator are set out in Clauses 10.13. The circumstances
        when this Clause may be invoked and the identification of the defaulting
        Container Operator are set out hereunder.
        (a)   Stowaways
              In the event that a stowaway is discovered on board a Containership, then
              the Ship Operator shall be deemed to be the Defaulting Line unless it can
              be proved that the means by which the stowaway gained access to the
              Containership was by hiding in the Charterers' goods and/or Containers
              prior to loading, in which case the Defaulting Line shall be deemed to be
              the relevant Container Operator.




        (b)   Contraband or drugs
              In the event that contraband or unmanifested drugs are discovered on
              board a Containership (not in a Container), then the Ship Operator shall be
              deemed to be the Defaulting Line. If contraband or unmanifested drugs are
              discovered in a Container, then the Container Operator loading that
              Container on board the Containership shall be deemed to be the Defaulting
              Line unless it can be established that the presence of contraband and/or
              unmanifested drugs or goods was due solely to the act, neglect or default
              of the Ship Operator or their servants, agents or sub-contractors, in which
              case the Defaulting Line shall be deemed to be the Ship Operator

        (c)   Failure to transmit manifest in accordance with any legislation under
              which this Agreement operates, or where a Container subject to a "hold"
              notice was nevertheless loaded on a Containership. The Defaulting Line is
              deemed to be the relevant Container Operator or Principal Carrier.
        (d)   Cargo or Container related problems
              In circumstances where a Containership is delayed as a result of problems
              arising from the carriage of specific cargo and/or Containers, then the
              Defaulting Line is deemed to be that Line being the Principal Carrier of
              the relevant cargo or the Container Operator of the Container causing the
              delay to the Containership.

“THE Alliance” Operating Agreement
                                           47
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 49 of 73

“THE Alliance“ Operating Agreement


10.13     In those circumstances where a defaulting Container Operator can be identified,
          then that defaulting Container Operator shall pay an amount equal to that paid
          by the Defaulting Line in either Clause 10.5 or 10.6. to the Ship Operator and/or
          the other Lines respectively. For the avoidance of doubt Clauses 10.4 to 10.11
          do not apply if the circumstances of the Non-Performance are as listed in Clause
          10.12 above and the defaulting Container Operator also happens to be the Ship
          Operator.
10.14     Where the sacrifices, losses and expenses of a General Average incident involve
          settlements properly dealt with under the arrangements for General Average (i.e.
          in accordance with Clause 22 of this Agreement or Clause 19 of the Cross Slot-
          Charterparty (Appendix 5 of this Agreement) then those sacrifices, losses and
          expenses shall be dealt with under those arrangements and not under this Clause
          10.
10.15     Where Non-Performance of a Containership is due to a Relevant Force Majeure
          Event as defined by Clause 29, and such circumstance is not enumerated in
          Clause 10.4, the Lines shall share the cost of the Remedial Action based on their
          Loop Allocation Share(s).




11.       Phasing-in/Phasing-out rules
          Phasing-in

11.1      At the commencement of the Service, or on the introduction of a Line, Trade or
          Loop there will be a Phase-in Period which shall commence on the date on
          which the first Containership sailing under these arrangements, or such amended
          arrangements, is accepted for the Service and terminates on the date on which
          the last Containership required to complete the arrangements, or such amended
          arrangements, is accepted.
11.2      The Lines will jointly discuss and agree on a Phase-in Schedule and
          Containership line-up with the aim of providing the most economical and
          efficient method of introducing the Containerships into their Loops. The Phase-
          in Schedule for the commencement of the Service under this Agreement shall in
          principle be agreed no later than three (3) months prior to the commencement of
          the Service, the introduction of a line, Trade or Loop.
11.3      The port at which the Containership is planned to enter the Service under the
          agreed Phase-in Schedule shall be referred to as the Phase-in Port for that
          Containership.




“THE Alliance” Operating Agreement
                                             48
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 50 of 73

“THE Alliance“ Operating Agreement

11.4      Once the Phase-in Schedule and Containership line-up is agreed the
          Containerships shall be considered to be committed to the Service as from their
          agreed Phase-in dates and times.
          Failure to provide the Containership at the Phase-in Port by the agreed Phase-in
          date and time shall be considered a default by the relevant Ship Operator and the
          Non-Performance Clause 10 shall apply.
11.5      At the commencement of the Service, while the Phase-in Ports shall be
          established in accordance with the Service requirements, Containerships shall be
          considered as being provided from the time that the Containership is available
          and accepted to commence operation for the Alliance at the agreed Phase-in Port
          at which the Alliance will commence a Loop. In case the Lines require utilizing
          a Containership from another port, the Containership will be treated as provided
          from the time the Containership is available at such other port and any additional
          costs to position the Containership to an alternative port required by the Lines,
          including any lay-by, shall be shared by the Lines.
11.6      During the Phase-in Period each Line will receive its full allocation of Slots,
          deadweight and supplementary capacity components on all Containerships
          sailing in the Service irrespective of the provision of Containerships to the
          Service at the date of sailing. The Loop Allocation Shares during the Phase-in
          Period will be calculated in accordance with the principles set out in Clause 13
          based on the expected disposition of Containerships at the date of termination of
          the Phase-in Period. Any over/under provision of Operational Capacity during
          the Phase-in Period will be settled in accordance with Clause 16 and The
          Financial Manual.
11.7      If a Containership commences loading cargo under this Agreement prior to
          completion of discharging cargo carried under previous arrangements outside of
          THE Alliance Services then the Containership shall be deemed to be provided to
          the Service from the time of commencement of loading operations at the Phase-
          in Port as long as there is sufficient Slots available for loadings under the new
          arrangements,
11.8      If a Containership completes discharge of cargo under the old arrangements
          outside of THE Alliance Services, prior to commencing loading for this
          Agreement then:
          (a)   If a Containership does not commence loading concurrent with
                discharging operations of the old arrangements in which the Containership
                was employed, then the Containership will be considered as being
                provided to the Alliance in accordance with Clause 11.5 hereof,
          (b)   Any lay-by periods prior to the agreed Phase-in date shall be the
                responsibility of the Ship Operator. Any lay-by period after the agreed
                Phase-in date shall be shared between the Lines,
          (c)   If the Containership has to position to the Phase-in Port from the port at
                which discharge of cargo carried under the old arrangements was

“THE Alliance” Operating Agreement
                                             49
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 51 of 73

“THE Alliance“ Operating Agreement

                completed, then positioning and lay-by costs incurred between the
                completion of operations under the old arrangements and the acceptance of
                the Containership under this Agreement at the arrival pilot station at the
                Phase-in Port shall be the responsibility of the Ship Operator,
          (d)   Where it is agreed to change the Phase-in Port after agreement of the
                Phase-in schedule, or where the Lines otherwise mutually agree any
                adjustment which involves additional costs to the Ship Operator, but which
                is beneficial to the Service as a whole, then the additional costs shall be
                shared between the Lines. The time from which the Containership shall be
                deemed to be provided to the Service shall be the earlier of:
                (i)     the time at which the Containership would have arrived at the
                        pilot station at the original Phase-in Port, or
                (ii)    the actual time of arrival at the pilot station at the actual Phase-in
                        Port at which the Containership enters the Service.


          Phasing-out
11.9      On termination of this Agreement, the withdrawal of a Line or the withdrawal of
          a Loop there will be a Phase-out Period which shall commence on the date on
          which the first Containership sailing under these arrangements, or such amended
          arrangements, is released from the Service and ends on the date on which the
          last Containership to leave the arrangements, or such amended arrangements, is
          released.
11.10     The Lines will jointly discuss and agree on a Phase-out Schedule and
          Containership line-up which shall provide the most economical and efficient
          schedule for the Service for the remaining Voyages under the arrangements, or
          amended arrangements, but shall, so far as is practicable, take account of the
          future employment requirements of the individual Containerships.
11.11     The port at which the Containership is planned to leave the Service under the
          agreed Phase-out Schedule shall be referred to as the Phase-out Port for that
          Containership.
11.12     During the Phase-out Period each Line will receive its full allocation of Slots,
          deadweight and supplementary capacity components on all Containerships
          sailing in the Service irrespective of the provision of Containerships to the
          Service at the date of sailing. The Loop Allocation Shares during the Phase-out
          Period will be calculated in accordance with the principles set out in Clause 13
          based on the expected disposition of Containerships at the date of
          commencement of the Phase-out Period. Any over/under provision of
          Operational Capacity during the Phase-out Period will be settled in accordance
          with Clause 16 and The Financial Manual.
11.13     If a Containership discharges cargo under this Agreement after the
          commencement of loading cargo operations for the Containership's future

“THE Alliance” Operating Agreement
                                             50
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 52 of 73

“THE Alliance“ Operating Agreement

          employment out of THE Alliance Services then the Containership shall be
          deemed to be provided to the Service up to the time of the completion of
          discharge cargo operations at the Phase-out Port,
11.14     If a Containership completes discharge of cargo under these arrangements prior
          to commencing loading for future employment out of THE Alliance Services
          then:
          (a)   The Containership shall be deemed to be provided to the Service up to the
                time discharge cargo operations have been completed at the Phase-out
                Port,
          (b)   Any lay-by periods prior to the agreed Phase-out date shall be shared
                between the Lines. Any lay-by period after the agreed Phase-out date shall
                be the responsibility of the Ship Operator,
          (c)   If the Containership has to position from the Phase-out Port to the port at
                which cargo carried under future employment commences loading, then
                positioning and lay-by costs incurred between the time of dropping the
                outward pilot at the Phase-out Port under these arrangements and the
                commencement of loading under its future employment shall be the
                responsibility of the Ship Operator,
          (d)   Where it is agreed to change the Phase-out Port after agreement of the
                Phase-out Schedule or where the Lines otherwise mutually agree any
                adjustment which involves additional costs to the Ship Operator, but which
                is beneficial to the Service as a whole, then the additional costs shall be
                shared between the Lines. The time from which the Containership shall no
                longer be deemed to be provided to the Service shall be the later of:
                (i)      the time at which the Containership would have dropped the
                         outward pilot at the original Phase-out Port, or
                (ii)     the actual time of dropping the outward pilot at the Phase-out
                         Port.
11.15     As a result of an agreed Cascade within the scope of this Agreement for reasons
          not attributable to Clause 10.2 and 10.4 to 10.10, all cost of Cascading shall be
          shared by the Lines. Also in compliance with clause 12.2 (c) hereunder.


12.       Transhipment responsibilities for incomplete voyages of Containerships
12.1      As a result of the omission of a port cargo may have to be transhipped at the
          actual port of discharge onto another containership for delivery to the intended
          port of discharge. The responsibilities for the transhipment operation and for
          bearing the costs of the operation will be as follows.
12.2      In the event that the omission of a port arises:
          (a)   As a result of the substitution of a Containership under Clause 7, or as a
                result of the Non-Performance of a Containership under Clause 10.4 to

“THE Alliance” Operating Agreement
                                              51
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 53 of 73

“THE Alliance“ Operating Agreement

                10.10, or 10.12, or as a result of the Phasing-out of a Containership for
                unprogrammed maintenance and repair or where, in the case of
                programmed maintenance and repair, insufficient notice has been given in
                accordance with Clause 8, then the responsibility for making a proposal
                for the delivery of cargo on-board shall lie with the Ship Operator of the
                relevant Containership (for the purpose of this Clause referred to as the
                "Affected Line"). Agreement to any proposal which ensures that the cargo
                is lifted from the actual port of discharge no later than the next available
                Containership of the Loop or any other Service which either of the Lines
                operate, having Slots and offering the relevant connections, subject to a
                maximum delay at the actual port of discharge of 7 days, shall not be
                unreasonably withheld.
                If the remedial action plan is acceptable to the Lines, then the costs will be
                for the Affected Line's account. Where, however, the operation is not
                carried out by the Affected Line for whatever reason, the Affected Line
                shall pay for the operation on the basis of actual costs.
          (b)   As a result of reasons other than described in (a) above, including the
                Phasing-out of a Containership for programmed maintenance and repair,
                then each Container Operator shall be responsible for arranging and
                paying for transhipment and on-carriage of cargo for which he is the
                Principal Carrier.
          (c)   As a result of an agreed Cascade within the scope of this Agreement for
                reasons not attributable to Clause 10.4 to 10.10 or 10.2, all cost of
                transhipment and on-carriage shall be for each Container Operator’s
                account.


13.       Allocation Shares
13.1      Each Line’s overall Allocation entitlement will be based on each individual
          Line’s overall capacity provision, i.e. the basic principle will be “What you put
          in, you take out”, provided, however, that the Lines recognize that perfect
          symmetry between capacity provision and entitlement may not always be
          possible during the Interim Period of the Agreement. The Lines will
          cooperatively negotiate a mechanism for capacity allocations on a per-Loop
          basis, which shall also take into account the sharing of possible saw tooth
          effects as a result of different Containership sizes being deployed in a Loop
          during the transition period into the contemplated Service structure as set out in
          this Agreement.
          Loop Allocation Shares
13.2      The Loop Allocation Shares for each Loop and the Trade Shares for each Line
          are as set out in Appendix 3. Unless otherwise agreed, the respective Loop
          Allocation and Trade Shares shall apply for any capacity changes as per Clause
          13.5 herein. No later than September of each year or at a timing agreed by the

“THE Alliance” Operating Agreement
                                              52
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 54 of 73

“THE Alliance“ Operating Agreement

          Lines, the Lines will advise the analysis of demand by Loop of their Trade
          demand for the subsequent year. The Lines will advise Loop demands for the
          forthcoming calendar year at the same time as confirming their provisional
          Trade demands for that year.
13.3      The Lines will agree Loop Allocation Shares for each Loop, which may be
          subject to alterations at any time on mutual agreement.

13.4      If the Lines' demands (either in respect of a Trade or a Loop) increase in such a
          way that capacity is exceeded and further tonnage cannot be made available to
          cover the increase in demand, then all Lines shall be entitled to require that their
          Trade Allocation Share and/or their Loop Allocation Shares shall be protected
          and shall not be artificially reduced as a result of other Lines increasing their
          demand beyond the ability of the Service to accommodate the requirement.
13.5      If a Line requires a reduction of its allocation on any Loop and consequently
          intends to declare less demand for the following year, it shall advise other Lines
          of its intentions, including revised demand figures. The Lines should then
          discuss the overall supply/demand situation, and if necessary, seek agreement to
          adapt to those changed circumstances by either changing the product or
          adjusting the deployment of the affected Loop in an effort to match the overall
          supply with all Lines’ collective demand.
13.6      In the event that no changes are agreed to the product or to the deployment of
          the affected Loop, the Line having expressed its intention to reduce its demand
          in accordance with Clause 13.5 above shall offer its unrequired Slots to the
          remaining Lines. In such case the allocations shall be re-calculated and shared
          by the other Lines in proportion to their respective Loop Allocation Shares, who
          wish to increase their allocation. In the event, there’s no requirement from the
          other Lines to increase their allocation, then the existing allocation shall apply.
13.7      It is agreed that the Line’s Allocation Share, including, but not limited to,
          deadweight and reefer plugs, will be respected and protected by the Ship
          Operator at all times and case so required on Ship Operators’ account.
13.8      Unless otherwise agreed, the Lines Trade Allocation Share as per Appendix 3
          shall be respected. Any changes to the Loop capacity shall initially be shared
          based on the respective Loop Allocation Share. If necessary, further adjustments
          will be required on Loops where capacities have changed, in order to maintain
          the Lines’ respective Trade Shares as per Appendix 3. A detailed explanation is
          included under Appendix 3.


14.       Slot Allocation on Containerships
14.1      Slot and deadweight allocations for each Voyage on each Loop shall be
          calculated and the use of Slots and deadweight shall be monitored for each
          Voyage. The Lines shall account to each other for the use of Slots as required by


“THE Alliance” Operating Agreement
                                              53
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 55 of 73

“THE Alliance“ Operating Agreement

          this Agreement. The mechanism to monitor the provision and use of Slots is set
          out in the Joint Working Procedure.
14.2      The Slot and deadweight, 45’, and reefer plugs allocations given to each Line
          shall be calculated by applying their Loop Allocation Share to the relevant
          Operational Capacities of the Containership and this shall determine the
          entitlement to the use of Slots by that Line on the relevant Voyage.
14.3      Slot releases shall be effected on a 10.5 tons per TEU basis, except for any
          operational restrictions caused by draft limitations, which shall be shared
          proportionally by all Lines. However, the reduction due to stress, stability, trim,
          etc. shall be borne by the respective SOL of the Containership. It is agreed that
          40’ High Cube Containers and 45’ Containers shall be counted as having
          occupied two TEU.
14.4      Where the Containership on which Slots are provided is listed in Appendix 4, or
          any agreed amendment thereto, Slots shall be provided upon the terms of the
          Cross Slot-Charterparty attached as Appendix 5 hereto and the Lines agree to
          sign a charter in these terms with the appropriate Lines shown as Owners and
          Charterers respectively, incorporating such other detail as may be required and
          dated as per this Agreement if called upon to do so by any other Line. The term
          "Owners" as used in that Cross Slot-Charterparty shall mean the Ship Operator
          and the term "Charterers" used therein shall mean the Container Operator.


15.       Use of Slots
15.1      Each Line shall be entitled to use its Slot allocation without any geographical
          restrictions regarding the origin or destination of the cargo subject to operational
          restrictions and efficiency targets as promulgated from time to time. There shall
          be no priorities for either full, empty, wayport/interport or breakbulk cargo
          subject to Clause 15.2 of this Agreement.
15.2      To promote efficiency in the utilisation of Slots onboard of Containerships, the
          following rules shall apply.
          (a)   If on any sailing a Line is unable to utilise any Slot allocation, such
                allocation shall be made available to other demanding Lines in proportion
                to their Loop Allocation Shares relating to that Loop subject to prior
                consent of such Line with unused allocation. Slot allocation release
                requests should not be unreasonably withheld.
          (b)   A Line utilising Slots in excess of its allocation, shall reimburse the
                Line(s) providing such Slots at rates stipulated in The Financial Manual. A
                reduced rate will apply to Slots which has been purchased for and used for
                the carriage of empty Containers.
          (c)   A Line utilising Slots in excess of its allocation on a Coastal Passage shall
                be entitled to use such Slots at no additional cost but must immediately
                return the Slots to the relevant Container Operator(s) on demand at any

“THE Alliance” Operating Agreement
                                              54
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 56 of 73

“THE Alliance“ Operating Agreement

                subsequent port. Lines shall not abuse this right and operational
                restrictions may be introduced to ensure that the Containerships meet their
                pro-forma Voyage schedules.
Adjustment of unused/additionally required slots within THE Alliance.
15.3      Any Line requiring additional Slots from other Lines on any sailing shall advise
          its requirements to the Lines’ Slot controllers. The Lines’ Slot controllers shall,
          after consultation with the other Lines, respond to the request within 24 hours.
          (a)   If there is more than one under-utilising Line which wishes to release Slots
                and only one Line requiring such Slots, the total Slots to be released on
                that sailing shall be shared by such under-utilising Lines in proportion to
                their respective Loop Allocation Shares.
          (b)   If there is more than one Line requiring additional Slots from an under-
                utilising Line, all such Lines will be treated on an equal footing and will
                receive Slots from the under-utilising Line in proportion to their Loop
                Allocation Shares.
          (c)   If there is more than one Line offering additional Slots and more than one
                Line requiring additional Slots , all such Lines will be treated on an equal
                footing, and
                (i)      if the Slots being offered is less than required, it shall be shared
                         by the Lines requiring additional Slots in proportion to their
                         respective Loop Allocation Shares.
                (ii)     if the Slots being offered are more than required, it shall be shared
                         by the Lines releasing Slots in proportion to their respective Loop
                         Allocation Shares.
          Any Slots transferred under this Clause 15.3 shall be deemed to be a committed
          sale and a committed purchase by the respective Lines, unless otherwise agreed.
15.4      If following the departure of a Containership from its last port of loading it
          becomes clear from the Regional Departure Report (RDR) / Final Baplie from
          the last load port in one region that any Line has used Slots in excess of its
          allocation, then a settlement shall be made whereby that Line shall purchase
          Slots from under-utilising Lines. The total amount of Slots to be purchased shall
          be apportioned between under-utilising Lines in proportion to their Loop
          Allocation Shares and where available such Slots shall be sold. Where one or
          more under-utilising Lines do not have sufficient unused Slots to satisfy their
          proportion so calculated, then the process will be repeated with the further
          requirements being re-apportioned between those Lines still having Slots to sell.
Adjustment of unused/additionally required slots with Third Parties
15.5      Any unused Slots within a Line's entitlement may be sold or sub-chartered ad
          hoc to any vessel operating common carrier (V.O.C.C.) third party(ies), always
          provided that there is prior consultation with the other Lines, and that the other
          Lines will have a first right of refusal of such unused Slots. The Line with

“THE Alliance” Operating Agreement
                                              55
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 57 of 73

“THE Alliance“ Operating Agreement

          unused Slots may sell Slots to third parties only on an ad hoc basis (within a
          week before the intended sailing) if the Lines have failed to exercise their "first
          refusal" option within 24 hours. An ad hoc sale shall be deemed to be a sale of
          Slots on a single Voyage or Voyages on separate Loops serving a Trade
          occurring within a one week period.
15.6      A Line requiring additional Slots on an ad hoc basis should first approach the
          other Lines to ascertain whether they have unused Slots to sell. If, however,
          other Lines are unable to fulfil a Line's Slot requirements then the Line requiring
          Slots may charter Slots, on an ad hoc basis, from a third party; or if there is
          insufficient time to consult with other Lines without losing other opportunities to
          ship cargo, then Slots may be acquired from third parties on an ad hoc basis
          without soliciting Slots from members. Ad hoc shall mean purchases for no
          more than 4 consecutive sailings on a given loop.
          A Line having identified additional Slot requirement at annual review or
          otherwise: and subject to compliance with regulatory requirement, may approach
          the other Lines to ascertain whether they have unused Slots to sell on a more
          permanent basis, if the other Lines are unable to fulfil the Line’s Slot
          requirement, then the Line may charter such additional Slot on a more
          permanent basis from third parties
15.7      Slot sales to (or Slot purchases from) third parties on an other than ad hoc basis
          must be discussed and unanimously agreed upon in advance by the Lines, except
          for those covered under Clause 15.6. Such agreement shall not be unreasonably
          withheld.
          All Slot sales to any V.O.C.C. third party(ies), ad hoc or otherwise, shall include
          a requirement that the third party make no sub-charters without prior written
          consent from all the Lines, which shall not be unreasonably withheld.
15.8      In furtherance to the provisions of Clauses 15.5 to 15.7, the liability regime and
          other arrangements between the Lines in respect of obligations, responsibilities
          and liabilities between the Lines and between the Line(s) and third parties in
          respect of Slots bought, sold or exchanged are set out in more detail in Clauses
          17 to 21.
Sharing Additional Operational Capacity
15.9      In the event that a Ship Operator is able to load more than the Operational
          Capacity of a particular Containership as a result of the conditions appertaining
          to an individual Voyage, then the Ship Operator shall make further Slots
          available to the other Lines in proportion to their Loop Allocation Shares.
          The other Lines are not bound to take up any additional allocation, but if they do
          so, then they shall pay for any such additional Slots at the agreed ad hoc Slot
          rate. In the event that any Line wishes to load more than its Loop Allocation
          Share of the Operational Capacity of the Containership, then it shall purchase
          Slots from other Lines before making use of any Slots available above the
          Operational Capacity of the Containership. In the event the Ship Operator loads

“THE Alliance” Operating Agreement
                                              56
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 58 of 73

“THE Alliance“ Operating Agreement

          in excess of its allocation due to its ability to load more than the Operational
          Capacity, in such case, no additional compensation will be necessary as long as
          the other Lines have fully utilised their allocations. Where one or more Lines
          have not fulfilled its allocation, then Clause 15.4 shall apply.


16.       Financial Arrangements
16.1      The Lines shall maintain a fair and equitable method of sharing the costs of
          providing and operating the Containerships deployed in the Services.
16.2      Monthly financial settlements will take place to settle the marginal over/under
          provision of Slots and Voyage costs by each Line in accordance with the agreed
          mechanism as set out in The Financial Manual. In addition monthly settlements
          will include other financial items referred to in The Financial Manual or as
          agreed to from time to time.
16.3      Settlement of any over/under provision of Slots between the Lines shall be at a
          Slot rate per day. Such Slot rates shall be established to reflect the Charter Hire
          level and other appropriate factors and shall be set in principle every November
          for the following calendar year.
16.4      The Containership cost component of the Slot rate for the initial three (3) years
          term will be US$ 3.50 per Slot per day.


17.      Liability (General)
17.1     The liability regime under this Agreement is intended to be a fair and reasonable
         allocation of responsibilities of each Line inter se and to third parties. The Lines’
         bilateral responsibilities in their roles as Ship Operator and Slot Charterer
         respectively shall be as set out in Appendix 5. Each Line agrees
         (i)     that it shall be primarily responsible as Principal Carrier for claims made
                 by those interested in Goods carried under its Transport Document (as
                 defined in Appendix 5) in the Service, and
         (ii)    that it shall be primarily responsible as Principal Carrier for any damage or
                 loss caused by its Goods to other Lines and to any third party and to any
                 Containership during the Service, and
         (iii)   the Ship Operator shall be primarily liable in respect of any third party
                 claims made against its Containership for any loss or damage caused by
                 the Containership during the Service
          provided that the Responsible Line shall be liable to indemnify the other Line(s)
          and/or the Ship Operator thereafter under the terms as set out below.
17.2     Nothing in this Agreement shall prejudice or deprive the Lines, the Ship
         Operator or the Slot Charterer of their respective rights of limitation or exclusion
         of liability under any applicable or relevant law and/or international convention.

“THE Alliance” Operating Agreement
                                              57
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 59 of 73

“THE Alliance“ Operating Agreement


18.      Containership lost or damaged
18.1     Each Line agrees that
(a)      (i)    if the Ship Operator’s Containership is lost or damaged when in the
                Service as a result of an actionable fault or default of another Line (“the
                Responsible Line”) or
         (ii)   if the Ship Operator is liable to a third party (which expression shall,
                where used in this Clause 18, exclude any Line) for loss or damage of
                whatsoever nature and howsoever arising in connection with the Service
                due to an actionable fault or default of the Responsible Line
         then provided (a) in the case of a third party claim the Ship Operator complies
         with sub-clause 18.2 below and subject always to sub-clauses 18.4, 18.6 and 18.7
         and (b) subject to any defences or provisions to the contrary available to the
         Responsible Line in this Agreement or in any Appendix to this Agreement; and
         subject to Clause 18.1(b) below, the Responsible Line shall be liable to and
         obliged to indemnify the Ship Operator to the full extent of the loss or damage to
         its Containership or in the case of a third party claim to the full extent of the Ship
         Operator’s legal liability to the third party
(b)      The Responsible Line’s liability to and obligation to indemnify the Ship Operator
         is always subject to application of either
         (i) the Responsible Line’s rights of recourse, if any, and the right of limitation or
            exclusion of liability under any applicable or relevant law and/or
            international convention in relation to the loss or damage to the Ship
            Operator’s Containership or
         (ii) the Ship Operator’s rights of limitation or exclusion of liability under any
              applicable or relevant law and/or international convention.
18.2     For the avoidance of doubt the Ship Operator shall do all things reasonably
         necessary to defend a third party claim brought against it pursuant to sub-clause
         18.1 above. It may compromise any such third party claim if reasonable so to do
         on the basis of legal advice and shall keep the Responsible Line fully and timely
         informed about the conduct of the third party claim and shall if reasonably
         possible seek the Responsible Line’s prior approval to any settlement.
18.3     The Ship Operator and the Responsible Line may expressly agree on a case by
         case basis that the Responsible Line shall stand in the Ship Operator’s shoes to
         defend a sub-clause 18.1 third party claim as if the Responsible Line were
         primarily responsible to the third party in place of the Ship Operator. The Ship
         Operator will do all things necessary to enable the Responsible Line so to
         proceed, including but not limited to all reasonable assistance as regards the
         provision of documents and evidence, whether written or oral, to enable the
         Responsible Line properly to defend and, if reasonable so to do on the basis of
         legal advice, to settle the third party claim on the Ship Operator’s behalf.

“THE Alliance” Operating Agreement
                                               58
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 60 of 73

“THE Alliance“ Operating Agreement

18.4     Where the loss or damage to the Ship Operator’s Containership is caused by
         stevedores or Terminal Operators in the performance of the Owner’s Stevedoring
         Operations (as defined in sub-clause 14(ii) of Appendix 5) then such loss and
         damage shall be the sole responsibility of the Ship Operator who shall be deemed
         to be the Responsible Line for this purpose.
18.5     The Responsible Line’s obligations under sub-clauses 18.1 and 18.3 (and in the
         case of the Ship Operator, under sub-clause 18.4) shall be strictly without
         prejudice to any right of recourse it may have against a third party (which
         expression for this purpose shall not include that other Line's insurers) in respect
         of such loss or damage.
18.6     If the loss or damage to the Ship Operator’s Containership is caused by an
         actionable fault or default of stevedores or Terminal Operators in the performance
         of the Stevedoring Operations (as defined in sub-clause 14(i) of Appendix 5) at a
         scheduled port in the Service, then the Ship Operator’s indemnity shall be limited
         to such amount as the Responsible Line or, at its option pursuant to sub-clause
         18.7(ii) below the Ship Operator, recovers from the stevedores or Terminal
         Operators.
18.7     In the case of loss or damage caused by an actionable fault or default in the
         performance of the Stevedoring Operations pursuant to sub-clause 18.6 above
         then the Ship Operator at its sole discretion may require:
         (i)    The Responsible Line promptly to pursue the recourse action and do all
                things necessary to obtain a reasonable recovery or to obtain a final
                Judgment or Award of a competent Court or Tribunal on behalf of the Ship
                Operator. The Responsible Line shall be obliged to fully and timely inform
                the Ship Operator about the conduct of the action and to obtain the
                approval of the Ship Operator to the steps to be undertaken (such approval
                not to be unreasonably withheld). The Ship Operator shall use its best
                endeavours to assist the Responsible Line including but not limited to the
                provision of relevant documentation and witness evidence, whether written
                or oral; or
         (ii)   The Responsible Line to transfer its rights of recourse against the
                stevedores or the Terminal Operators to the Ship Operator within 30 days
                of a written request from the Ship Operator so to do and to do all things
                necessary including the assignment or other transfer of rights that the Ship
                Operator may require in relation to such recourse claim and to provide all
                reasonable assistance to the Ship Operator in the pursuit of the claim
                including but not limited to the provision of relevant documentation and
                witness evidence, whether written or oral.
18.8     If the Responsible Line in breach of sub-clause 18.7(ii) should not be willing to
         transfer to the Ship Operator all conduct of any enforcement of rights and to co-
         operate as required in assisting the Ship Operator or if the Responsible Line in
         breach of sub-clause 18.7(i) fails promptly to pursue the recourse claim itself or


“THE Alliance” Operating Agreement
                                              59
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 61 of 73

“THE Alliance“ Operating Agreement

         misses any deadlines for so doing then the Responsible Line’s liability shall revert
         to that set out at sub-clause 18.1 above.


19.      Goods lost damaged or delayed
19.1     If any claim is made under or pursuant to a Transport Document against the
         Principal Carrier for loss or delay or damage to Goods, the Principal Carrier shall
         settle such claim directly with the claimant in the first instance and any
         subsequent recovery by the Principal Carrier against the Responsible Line (which
         shall include the Ship Operator) shall be limited to the amount of the Principal
         Carrier’s liability to the Transport Document claimant plus the Principal Carrier’s
         reasonable legal costs and disbursements incurred in defending the Transport
         Document claim and also in obtaining a recovery from the Responsible Line.
19.2      If, notwithstanding sub-clause 19.1 a claim or allegation for loss of or delay or
         damage to Goods is made against any other Line, including the Ship Operator or
         against any of its servants, agents or sub-contractors (collectively “the Other
         Line”), then the Principal Carrier shall in the first instance at its option either (i)
         stand in the shoes of the Other Line when the Other Line’s liabilities and rights
         shall be transferred to and vested in the Principal Carrier who shall take over and
         deal with that claim, when the Other Line shall do all things necessary to assist
         the Principal Carrier so to do including but not limited to the provision of relevant
         documents and evidence, written or oral, or (ii) require the Other Line to defend
         the claim and then bring a recourse action against the Principal Carrier in respect
         of any legal or other fees that the Other Line reasonably incurs for the proper
         defence of the claim including funds required to be paid under a reasonable
         settlement or to satisfy any final Judgment provided always the Principal Carrier
         has been fully and timely informed about the conduct of the claim and has
         approved the steps taken by the Other Line (such approval not to be unreasonably
         withheld). For the avoidance of doubt, this sub-clause 19.2 shall be without
         prejudice to the Principal Carrier’s rights of recovery against the Responsible Line
         under sub-clause 19.1
19.3     Should the Other Line be in serious breach of its duties to cooperate with the
         Principal Carrier following the exercise of either of the Principal Carrier’s options
         at sub-clause 19.2 above, the Other Line must then at its sole responsibility, cost
         and expense defend the third party claim as it may deem appropriate without
         recourse to the Principal Carrier or any other Line.


20.      Goods causing loss or damage
20.1     If any loss or damage is caused to Goods (for the purpose of this clause “Affected
         Goods”) by other Goods (for the purpose of this clause “Offending Goods”), then
         the Responsible Line shall be the Line that issued or should have issued a
         Transport Document for the Offending Goods. The Responsible Line shall be
         liable to the other Line(s) and the other Line(s) shall be entitled to bring a

“THE Alliance” Operating Agreement
                                               60
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 62 of 73

“THE Alliance“ Operating Agreement

         recourse action against the Responsible Line for recovery, including for the other
         Line(s)’ liability to those interested in the Affected Goods and shall be obliged to
         seek recourse on its own behalf from those interested in the Offending Goods.
         The other Line(s) shall do all things necessary to assist the Responsible Line in
         relation to its recovery action, including but not limited to the provision of
         relevant documentation and witness evidence, whether written or oral, and as
         necessary the assignment or other transfer of any rights that the Responsible Line
         might reasonably require in relation to such recourse claim.
20.2     Any recourse action against the Responsible Line by the other Line(s) for the
         other Line(s)’ liability to those interested in the Affected Goods under sub-clause
         20.1 above shall be limited to such amount as the other Line(s) has reasonably
         paid in settlement to or has been adjudged to pay to those interested in the
         Affected Goods together with the other Line(s) reasonable legal costs and
         disbursements in dealing with the claim.
20.3     Insofar as the Ship Operator as the Owner under Appendix 5 is primarily
         responsible to the Charterer for loss or damage to Charterer’s Goods under
         Appendix 5 all as there defined, if Charterer’s Goods are “Affected Goods” for
         the purposes of sub-clause 20.1 above then the recourse and indemnity provisions
         of this Agreement shall apply and take precedence over the primary responsibility
         of the Ship Operator as Owner under Appendix 5 save that the Ship Operator shall
         assist as necessary in obtaining an indemnity from the Responsible Line
21.      Scope of Responsible Line’s liability: catch-all provisions
21.1     If any claim or allegation is made against any Line resulting in its being held
         jointly liable to any third party (which expression for this purpose shall not
         include the other Lines or any insurer of the Lines) with the other Lines, if
         thereafter an arbitration panel appointed pursuant to Clause 40 and/or Clause 26
         of Appendix 5 herein is unable by its Final Award to apportion liability between
         the Lines or in the circumstances of a particular case it is unreasonably
         burdensome to identify that Line or any other Line as the solely Responsible Line
         or apportion liability between the Lines, liability for such loss or damage shall be
         shared by those Lines that utilised Slots on the Containership the subject of the
         claim or allegation in proportion to their respective actual Slot allocation. If any
         Line held jointly liable to a third party had no Slots aboard the Containership the
         subject of the claim or allegation then it shall be indemnified by the other Line(s)
         in their respective actual proportions.
21.2     For the avoidance of doubt each Line agrees that:
         (i)    It shall be responsible for the acts, defaults and omissions of any party (but
                always excluding another Line when sub-clause (ii) below shall apply) to
                whom it sub-lets Slots on any Containership in the Service and for any
                Transport Documents issued by such third party sub-contractor; and
         (ii)   In any case where a Line sub-lets Slots in accordance with (i) above and as
                set out in sub-Clauses 15.5 and 15.7, that Line shall be deemed to be the


“THE Alliance” Operating Agreement
                                              61
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 63 of 73

“THE Alliance“ Operating Agreement

                 Principal Carrier for Goods occupying the Slot for all purposes under this
                 Agreement.
         (iii)   In the event that any Line transfers a Slot to another Line whether or not
                 for value then the Line in receipt of the Slot shall be deemed to be the
                 Principal Carrier for Goods occupying the Slot for all purposes under this
                 Agreement.


21.3     In any case where all Lines collectively agree to sub-let Slots on any
         Containership in the Service to a third party (a “Subslot Charterer”) the Line who
         release spaces to third party shall enter in to a Subslot Charter with the Subslot
         Charterer on terms materially the same as Appendix 5 hereto logically amended.
         The Ship Operator’s responsibilities to the other Lines and of each Line inter se
         shall follow the liability regime under this Agreement (including for the
         avoidance of doubt sub-clause 21.1) strictly without prejudice to the rights of the
         Lines whether collectively or individually to pursue any recourse claim(s) against
         that Subslot Charterer.
22.      General Average
22.1     In no circumstances will a Line declare General Average or seek contribution
         towards a Salvage Award from other Lines or cargo interests where the total
         expenses, sacrifices and awards arising from any one incident do not exceed US$
         2,000,000. This restriction shall only apply to any Containership introduced by a
         Line to meet its obligation to provide tonnage, where it is the actual owner. Where
         the Line is merely the disponent owner of the Containership concerned, it shall
         make best endeavours to procure that the actual owner does not exercise any lien
         for contribution in General Average and/or Salvage by coming to whatever
         accommodation as may be necessary to dissuade the actual owner from so doing.
         The restriction of US$ 2,000,000 mentioned above shall be subject to annual
         review.
22.2     Where General Average and/or Salvage expenses exceed US$ 2,000,000 Lines
         agree not to declare General Average and/or Salvage without firstly consulting
         with the other Lines to explore whether or not, taking account of all the relevant
         factors, such a declaration should be made
         If it is decided not to declare General Average and/or Salvage, then
         notwithstanding that they exceed US$ 2,000,000, the expenses, sacrifices and
         awards concerned shall be funded as follows:
         (a)     The Line (s) providing the Containership concerned shall fund the first
                 US$ 2,000,000 as provided in Clause 22.1 above.
         (b)     The excess over US$ 2,000,000 shall be funded among the Lines
                 according to the following formula:




“THE Alliance” Operating Agreement
                                              62
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 64 of 73

“THE Alliance“ Operating Agreement

                (i)      Containers shall be valued according to the schedule of values
                         currently applied by the Through Transport Club for such
                         purposes.
                (ii)     Cargo shall be valued at a standard estimated value per TEU to be
                         agreed among the Lines on the basis of advice from the Average
                         Adjuster handling the matter.
                (iii)    Containership valued at market value
                (iv)     Bunkers valued as per price at last bunkering
         A truncated adjustment shall be prepared by the Average Adjuster appointed by
         the Ship Operator concerned applying the above bases of valuation to the actual
         carryings of each Line on the Containership concerned and all Lines shall
         contribute accordingly.
         Decisions not to declare General Average and/or salvage above US$ 2,000,000
         must be unanimous and, unless unanimity can be achieved, all Lines must declare
         General Average and /or salvage to their customers and obtain from them the
         necessary securities provided in Clause 19 of the Cross Slot-Charterparty attached
         hereto before release of the cargo to them.
22.3     If it is decided to declare General Average and/or Salvage the provisions of 22.1
         and 22.2 above are inapplicable and the contribution shall be sought for all the
         expenses incurred and sacrifices made in accordance with York-Antwerp Rules
         1994.
22.4     The Lines shall reasonably cooperate in respect to exchanging information, upon
         reasonable request of the Ship Operator and obtaining and securing Goods and
         Container-related security on a without prejudice basis.




23.      Containers
23.1     The Lines shall only introduce into or use in the Service Containers, which are
          (a)   of a specification approved by ISO standards (including 45' Containers);
          (b)   physically compatible with the Containerships;
          (c)   properly maintained;
          (d)   in compliance with relevant port and other regulations (including
                quarantine regulations, Container Safety Convention);
          (e)   constructed of taint free materials;
          (f)   free from defect in construction.
23.2      The Ship Operator may refuse to carry any Container which does not comply
          with the requirements of Clause 23.1

“THE Alliance” Operating Agreement
                                              63
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 65 of 73

“THE Alliance“ Operating Agreement

23.3      In the interests of economy and efficiency Lines will liaise on Container
          requirements and, wherever possible, assist each other by Lines with surplus
          Containers at any location hiring the same to other Line with a local shortage.


24.       Breakbulk, Oversized and Dangerous Cargo
24.1      The Lines may carry breakbulk, non-containerizable or dangerous cargoes
          moving in the Trades to the extent such cargoes may be reasonably and safely
          transported on the Containerships, always subject to stowage and with prior
          approval of the Ship Operator, which shall not be unreasonably withheld.
24.2      Details for such shipments are further specified in the Joint Working Procedure.


25.      Administration
25.1     The Lines have established an organisation structure which efficiently operates
         and manages the Services in accordance with the terms of this Agreement. Day
         to day operational management of Loops, regardless of Loop categories, will be
         overseen by this organization structure.
25.2     Voting under this Agreement shall be based on one vote per Line.

25.3     Actions taken on major issues, which shall mean those concerning the Scope of
         the Service cooperation, the commencement or termination of Loops, the
         introduction of new Containerships in existing Loops, the Loop Allocation
         Shares of each Line, the financial arrangements with respect to Slot exchanges,
         the addition of a new party, or on any amendment of this Agreement, shall be
         reached by unanimous agreement of all Lines.

25.4     On all other matters, i.e. on routine operational matters unless otherwise
         provided herein or otherwise agreed by the Lines, a simple majority decision
         shall prevail. A simple majority vote shall require more than 50 percent (50%) of
         outstanding votes (for a four Line agreement, a majority vote shall require three
         votes), provided that in the case of a split decision on routine operational matters,
         the majority is determined by two votes which have a majority of 60% of the
         outstanding Loop Allocation Share, which will become the deciding factor.

25.5      In case of berth clashes, RCC members shall resolve the matter, where the basic
          guiding rule will be that the most economical solution for the group should be
          chosen.

26.       Terminal Selection
26.1      Subject to the criteria hereunder, the Lines shall work towards the use of one
          ocean terminal at each port of call to the extent reasonably possible.


“THE Alliance” Operating Agreement
                                             64
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 66 of 73

“THE Alliance“ Operating Agreement

26.2      For compliance with environmental requirements such as AMP (Alternative
          Maritime Power) the compatibility of the Containership and terminal shall be
          fully considered.
26.3      The selection of ocean terminals shall be based on the following criteria for
          Containership and landside terminal operations:
          (i)    Highest gross productivity in comparison with directly competing
                 terminals in terms of shore operation, yard operation including inland rail
                 on-dock operation.
          (ii)   Competitive rates within the region with direct competing terminals.
          (iii) Berthing guarantee as per each Service/Loops commercial requirement.
          (iv) Most favoured user treatment within the region with directly competing
               ports.
          Each Line shall respect the other Lines' affiliated terminal(s) or equity
          investments to this extent, provided always that the above criteria are to be
          applied in the terminal selection process. This will apply to not only within
          specific ports but to terminals located within the same vicinity.
26.4      In line with aforementioned criteria and where legally permissible, the Lines
          will conduct joint terminal negotiations.
26.5      In those ports where the Lines have conflicting pre-existing terminal service
          contracts and/or labour agreements, THE Alliance will permit Containership
          calls at more than one facility as a last resort, provided, however, the Lines shall
          seek to rationalize terminal arrangements to the extent reasonably possible.




27.       Additional Members
27.1     The Lines explicitly do not rule out the option of admitting additional liner
         company members to THE Alliance, provided, however, any new membership
         will require unanimous agreement of the existing Lines.
27.2      Prior to this Agreement taking effect, the Lines have entered into several vessel
          sharing arrangements with third parties in the Trade. In conformance with
          Clause 3.6 above, it is agreed that all such arrangements will be honoured and
          continued unchanged as per the underlying contractual obligations, but
          preferably not extended any further.
27.3     As a basic principle, the right of first refusal amongst the Lines is to prevail prior
         to entering into any new long term third party arrangements.


28.       Non-Assignment
“THE Alliance” Operating Agreement
                                              65
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 67 of 73

“THE Alliance“ Operating Agreement

          Consistent with the Lines’ right under Clause 2.2 and 2.3, the rights and
          obligations of each Line under this Agreement herein shall not be assignable
          except to subsidiaries, parent companies or fellow subsidiaries or with the prior
          unanimous written agreement of all Lines. Each Line shall warrant that any
          subsidiary or fellow subsidiary to which any assignment is made shall not be
          sold to another party.


29.        Force Majeure
29.1     In such circumstances as the Act of God, the event of war, whether declared or
         not, hostilities or the imminence thereof, act of public enemies, arrest or restraint
         of princes, rulers or people, or compliance with any compulsorily applicable law
         or governmental directive, search and rescue operations, boycott against flag,
         political ban, terrorism, civil commotion, labour disputes, strikes, lock-outs or
         other events of a similar nature (the “Relevant FM Event”) which render this
         Agreement, the Service, Loop or Voyage, as the case may be, partially or wholly
         impracticable,; this Agreement, the Service, Loop or Voyage, as the case may be,
         shall not thereby be terminated, but (subject always to the provisions of Clause 2
         hereof) the performance of this Agreement, the Service, Loop or Voyage, as the
         case maybe shall be suspended (in whole or in part as appropriate) until such time
         as the performance thereof is again practicable, without prejudice to any rights,
         liabilities and obligations accrued at the date of suspension. Should the Relevant
         FM Event wholly suspend this Agreement, the Service, Loop or Voyage, as the
         case may be, for a period exceeding six (6) calendar months running continuously
         from the date of commencement of such Relevant FM Event, this Agreement, the
         Service, Loop or Voyage, as the case maybe, shall be terminated.
         The party suffering a Force Majeure Event shall use commercially reasonable
         efforts to mitigate against the effects of such Force Majeure Event and re-
         commence performance whenever and to whatever extent reasonably possible
         without undue delay, e.g. through the use of alternate sources or workaround
         plans.

29.2     In the event that a Line considers that any cause, happening or event not within its
         control substantially impairs its ability to enjoy its rights or carry out its, or other
         Lines', obligations under this Agreement then, at its request, the Lines shall meet
         together with all reasonable dispatch in order to consider such adjustment of the
         terms hereof as may be mutually acceptable.


30.      Confidentiality
         Except as required by law or any regulatory or government authority, including
         by order of a court or other authority of competent jurisdiction this Agreement
         shall be treated as confidential by the Lines and no Line shall divulge details of
         the contents hereof to any third party without the prior written approval of the

“THE Alliance” Operating Agreement
                                               66
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 68 of 73

“THE Alliance“ Operating Agreement

         other Lines, provided, however, that the individual Line(s) may disclose the terms
         of the Operating Agreement to appropriate governmental authorities should there
         be necessary for such disclosure.


31.      Compliance with Applicable Laws
31.1     The Lines agree that they shall, individually and collectively, conduct all of their
         operations in compliance with applicable international, national and local laws
         and regulations, including, but not limited to, applicable regulatory compliance
         and trade sanctions, anti-corruption and bribery, environmental, labour,
         competition and privacy laws.
31.2     Each Line warrants:
              (i) it is not, and will not become during the duration of this Agreement,
                  identified on the U.S. Treasury Department’s list of Specially
                  Designated Nationals and Blocked Persons (the SDN List) or similar lists
                  maintained by the United Nations, the European Union, the United
                  Kingdom or other countries and that neither any Containerships it
                  provides nor any party owning and/or operating such Containerships
                  shall be identified on this list and

              (ii) the carriage of Goods and Containers under its Transport Document will
                   not expose the other Lines to any loss, liability or expense for breach of
                   any applicable trade sanctions laws and regulations

31.3      Each line shall indemnify each other Line for any loss, liability or expense
          arising in connection with any breach of this Clause and/or any breach or alleged
          breach of applicable trade sanctions laws as a result of the carriage of Goods and
          Containers under its Transport Documents.

32.       Language
          This Agreement and all notices, communications or other writing shall be in the
          English language and no Line shall have any obligation to translate such matter
          into any other language. The wording in the English language shall prevail.


33.       Notices
          Any notice or other communication which one Line hereto may require to give
          or to make to the other Lines under this Agreement shall, unless otherwise
          specifically provided herein, be written in English and sent by email with copy
          by mail or courier, to the other Parties points of entry and addresses of the other
          Lines as set out in the Joint Working Procedure.

34.       Severability

“THE Alliance” Operating Agreement
                                              67
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 69 of 73

“THE Alliance“ Operating Agreement

          If any provisions of any Clause in this Agreement, as presently stated or later
          amended or adopted, shall be held to be invalid, illegal or unenforceable in any
          jurisdiction in which this Agreement is operational, then this Agreement shall be
          invalid only to the extent of such invalidity, illegality or unenforceability and no
          further. All remaining provisions hereof shall remain binding and enforceable.


35.       Disclaimer of Partnership
          This Agreement is not intended to create a partnership or joint liability or joint
          and several liability under any jurisdiction.


36.       Headings
          Headings in this Agreement are used for reference only and shall not be taken
          into account for the legal interpretation of the respective Clauses.
37.       Interpretation
37.1      The Appendices to this Agreement shall be considered as an integral part of this
          Agreement. In case of conflict between the terms and conditions as laid down in
          the various Clauses of this Agreement and the Appendices attached thereto, the
          order of precedence shall be as follows:
          1.    Appendix 5 (Cross Slot Charterparty) as may be subsequently amended;
          2.    This Agreement as may be subsequently amended;
          3.    The remaining Appendices hereto (excluding Appendix 5) as may be
                subsequently amended
37.2      This Agreement represents the full understanding between Lines in respect of
          the Alliance Service and supersedes all previous agreements between the Lines
          in respect of their co-operation. It is recognized that the HoA signed 19th of
          June, 2019 is the basis for this Agreement, however, in case of conflict, this
          Agreement shall prevail.




38.       Joint Working Procedure
          The communication channels, systems and procedures as well as other general
          items dealing with the day-to-day work for operation pertaining to the Service
          and so far not being covered under this Agreement, shall be specified in a
          separate document titled "Joint Working Procedure".


39.       Time Zones


“THE Alliance” Operating Agreement
                                              68
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 70 of 73

“THE Alliance“ Operating Agreement

          Wherever under this Agreement it is necessary for the purposes of any
          calculation to decide on what basis a time or date shall be calculated, the basis
          adopted shall be Greenwich Mean Time (GMT).


40.       Law and Arbitration
40.1      The interpretation, construction, and enforcement of this Agreement, and all
          rights and obligations between the Parties under this Agreement, shall be
          governed by the laws of England, provided, however, that nothing herein shall
          relieve the Lines from the applicable requirements of the U.S. Shipping Act of
          1984, as amended.

40.2     Without prejudice to a Lines' right to seek relief in accordance with this
Agreement or applicable law, the Lines shall use reasonable efforts to negotiate in good
faith and settle amicably any dispute
         or difference that may arise out of or relate to this Agreement (a "Dispute”). If a
         Dispute cannot be settled through negotiations by appropriate representatives of
         the Lines involved, a Line may give to the other Line(s) a notice in writing of
         the Dispute and request the Dispute to be resolved between the senior
         management of the relevant Lines (a "Dispute Notice"). Within seven (7) days
         of the Dispute Notice being given the relevant Lines shall each refer the
         Dispute to a member of senior management nominated by the Line who shall
         meet in order to attempt to resolve the Dispute. If the Dispute is not settled by
         agreement in writing between the Lines within fourteen (14) days of the
         Dispute Notice being given, regardless of whether a meeting has taken place it
         shall be resolved in accordance with sub-clause 40.3 below.

40.3      Any Dispute arising out of or in connection with this Agreement which cannot
          be resolved amicably in accordance with Clause 40.2 shall be referred to
          arbitration in London (unless varied with the unanimous consent of the Lines
          involved) in accordance with the Arbitration Act of 1996 or any statutory
          modification or re-enactment thereof. The arbitration shall be conducted in
          accordance with the LMAA (London Maritime Arbitration Association) terms
          current at the time when the arbitration proceedings are commenced.

40.4      In the case of a Dispute involving only two Lines, the tribunal shall consist of
          three (3) arbitrators. In such instances, the Line referring the matter to arbitration
          shall appoint its arbitrator and send notice of such appointment in writing to the
          other Line, and requesting that such Line appoint an arbitrator within 14 days.
          After appointment of an arbitrator by the second Line, the two appointed
          arbitrators shall appoint a third. If the two arbitrators cannot agree on a third, the
         third shall be appointed by the President of the LMAA upon request of either
         Line. The arbitrators shall have no financial or personal interest whatsoever in or
         with any Line and shall not have acquired a detailed prior knowledge of the
         matter in dispute. If the other Line does not appoint its own arbitrator and give
         notice that it has done so within the 14 days specified, the Line referring a Dispute

“THE Alliance” Operating Agreement
                                               69
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 71 of 73

“THE Alliance“ Operating Agreement

         to arbitration may, without the requirement of any further prior notice to the other
         Line, appoint its arbitrator as sole arbitrator and shall advise the other Line
         accordingly. The award of a sole arbitrator shall be binding on both Lines as if he
         had been appointed by agreement.

40.5     Where there are only two Lines to the Dispute and where the amount in dispute
         does not exceed US$100,000, the arbitration shall be conducted in accordance
         with the LMAA Small Claims Procedure current at the time when the arbitration
         proceedings are commenced.

40.6     If a Line wishes to refer a Dispute to arbitration where there are three (3) or more
         Lines involved in the Dispute, the referring Line shall request that the President
         of the LMAA for the time being appoint the three (3) arbitrator tribunal.

40.7     Without prejudice to the tribunals' power under the LMAA Terms to order
         concurrent hearings, where two or more arbitrations appear to raise common
         issues of fact or law, the tribunals may direct that the arbitrations shall be
         consolidated. Where such an order is made, the tribunals may give such directions
         as the interests of fairness, economy and expedition require, including:

         (a) That any directions previously given shall be revoked;

         (b) That the documents which have been disclosed by the Lines in one arbitration
            shall be made available in the other arbitration upon such conditions as the
            tribunals may determine;

         (c) That the evidence which has been given in one arbitration shall be received
             and admitted in the other arbitration, subject to Lines being given a
             reasonable opportunity to comment upon it and subject to such other
             conditions as the tribunals may determine.

40.8      If an order for consolidation is made under Clause 40.7 and the membership of
          the tribunals is not identical, the consolidated arbitration shall, after the date of
          consolidation, be heard and determined by the tribunal first appointed.

40.9      The arbitrators' decision, including the written findings of fact and conclusions,
          shall be final and conclusive; judgment may be entered on the award and the
          award shall be enforceable in any court of competent jurisdiction.

41.      Fidelity Clause

         Each Line is obligated to maintain and continue all commercial, operational and
         administrative duties to sustain and run their own business activities, in
         accordance with this Agreement. Any changes that may affect the basis of this
         Agreement shall be immediately notified by the Lines, and entitle the other Lines
         to review the Operating Agreement as such.

“THE Alliance” Operating Agreement
                                               70
      Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 72 of 73

“THE Alliance“ Operating Agreement


42.     THE Alliance Coordination Centre (ACC)

        The Lines agree to establish a Coordination Centre in order to assist member
        lines in coordinating the operations of the THE Alliance Containerships
        deployed in aforementioned scope. The Coordination Centre shall be authorized
        to perform administrative works as well as coordinate operational matters such
        as but not limited to the following:

         (a)   Monitoring of Containerships deployed in the THE Alliance network and
               terminal performance
         (b)   Issuing, updating and coordinating schedules
         (c)   Ensuring Service quality and schedule integrity
         (d)   Supporting the Lines in their monthly financial settlement as deemed
               required

        The Coordination Centre shall be based in Singapore.
        The detailed objectives and responsibilities of the Coordination Centre shall be
        described within the Joint Working Procedure whereas the respective Lines’
        responsibilities concerning the establishment, operation, costs and liabilities
        associated with the THE Alliance Coordination Centre (ACC) are outlined in
        Appendix 9 of this Agreement.

43.     Addition of Yang Ming (Singapore) Pte. Ltd.

        Notwithstanding the existing contracting parties in the HoA, the Lines hereby
        agree that Yang Ming (Singapore) Pte. Ltd. shall be as a party to THE Alliance
        agreements (including but not limited to HoA, this Agreement and the
        supplements or amendments thereof) acting together with Yang Ming Marine
        Transport Corporation and Yang Ming (UK) Ltd. as a single Line (referred to as
        “YML”). Yang Ming Marine Transport Corporation and Yang Ming (UK) Ltd.
        along with Yang Ming (Singapore) Pte Ltd. shall be jointly and severally liable as
        that Line.




“THE Alliance” Operating Agreement
                                            71
       Case 3:21-mc-80107-LB Document 3-1 Filed 04/30/21 Page 73 of 73

“THE Alliance“ Operating Agreement

In Witness Whereof the Lines have caused this Agreement to be executed by their duly
authorized officers or agents on the respective date specified below with effect from the
01 April 2020.

Signed for and on behalf of

Hapag-Lloyd Aktiengesellschaft



......................................................................................    Date: March 2020

Signed for and on behalf of

Hyundai Merchant Marine Co., Ltd.



.......................................................................................   Date: March 2020

Signed for and on behalf of

Ocean Network Express Pte. Ltd.



.......................................................................................   Date: March 2020


Signed for and on behalf of

Yang Ming Marine Transport Corp. and Yang Ming (UK) Ltd. and Yang Ming
(Singapore) Pte. Ltd (operating as one Line)


.......................................................................................   Date: March 2020




“THE Alliance” Operating Agreement
                                                                      72
